 THE LEAVENWORTH TIMESThe Leavenworth Times, A Division of ThomsonNewspapers, Inc. and Leavenworth TypographicalUnion, Local No. 45, affiliated with InternationalTypographical Union, AFL-CIO. Cases 17-CA-7077 and 17-CA-7100February 3, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn March 14, 1977, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,1and conclusions of the Administrative LawJudge and to adopt his recommended Order,2asmodified.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, The Leavenworth Times, a Division of Thom-son Newspapers, Inc., Leavenworth, Kansas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph 2(b):"(b) Reinstitute the wages and salary reviewand/or merit increase program formerly in effect andapply it retroactively from on or about January 1,1976. Further make the employees in the bargainingunit whole by paying to them the difference, if any,between their actual wages and salaries and thewages and salaries they would have received had theI We note, however, that Respondent is correct that the decertificationpetition was filed on April 2, 1976, rather than April 22, 1976, as theAdministrative Law Judge stated.2 Contrary to our dissenting colleague, we do not find merit in theGeneral Counsel's exceptions to the failure of the Administrative Law Judgeto order the extraordinary remedies requested by the General Counsel in theinstant case and thus decline to grant the same for the reasons set forth inCrystal Springs Shirt Corporation, 229 NLRB 4 (1977). Therein, the majorityreaffirmed their adherence to the principle expressed in Tiidee Products, Inc.,194 NLRB 1234, 1236 (1972), that the Board, in appropriate circumstances,is capable of providing other than the usual remedial relief in order to rectifyparticular unfair labor practices. However, we do not find that the facts ofthe instant case warrant any of the extraordinary remedies the General234 NLRB No. 99wage and salary review merit increase program notbeen suspended during the above period, togetherwith interest as prescribed in Florida Steel Corpora-tion, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962)."2. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER MURPHY, dissenting in part:I agree with my colleagues' adoption of theAdministrative Law Judge's findings and conclusionsthat Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing to bargain in good faith with theUnion; by engaging in a course of surface bargainingwith a fixed intent to avoid reaching agreement withthe Union; by unilaterally abandoning its establishedpractice of granting semiannual wage reviews andwage increases to unit employees; and by refusing tofurnish the Union with requested information con-cerning its sick leave policy covering the bargainingunit employees. Unlike my colleagues, however, whomerely adopt without comment the AdministrativeLaw Judge's recommended standard Order, I agreewith the General Counsel's contention that anextraordinary remedy is warranted here to correctthe egregious violations committed by Respondent.In so finding, I rely not only on Respondent'soutrageous conduct at the bargaining table here, butalso on the fact that Respondent's parent corpora-tion, Thomson Newspapers, Inc., which guides itslabor relations, has demonstrated a proclivity toviolate Section 8(a)(5) of the Act, as evidenced bytwo relatively recent Board decisions finding thattwo other subsidiaries of Thomson Newspapers hadcommitted violations similar to those herein.4The Administrative Law Judge, in his findingsadopted herein, concluded that Respondent enteredthe bargaining sessions without any intention ofreaching an accord with the Union. Rather, he foundthat Respondent's conduct and concept of bargain-ing evidenced a strong inclination to frustrate theUnion and to avoid reaching agreement with it.Thus, at the very outset of the negotiations, shortlyafter the Union was certified, Respondent's generalmanager and publisher, J. H. Johnston III, made itclear to the Union that Respondent intended toCounsel requests; therefore, we adopt the remedy recommended by theAdministrative Law Judge. As in Crystal Springs, while Respondent'sconduct was ultimately determined to have been in bad faith, we do not feel,on the facts as presented, that its behavior was so egregious, nor its defensesso frivolous, that the usual remedies provided by the Administrative LawJudge are inadequate or will fail to remedy entirely the unfair laborpractices found.3 Interest will be calculated according to the "adjusted prime rate" usedby the U.S. Internal Revenue Service for interest on tax payments. We shalmodify the recommended Order and notice accordingly.4 Dothan Eagle, Inc., a subsidary of Thomnon Newspapers, 174 NLRB 804(1969), enfd. 434 F.2d 93 (C.A. 5, 1970); The Adrian Daily Telegram, aDivision of Thomson Newspapers, Inc., 214 NLRB 1103 (1974).649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinue to operate its business with the fewestpossible restraints on its management prerogatives.Respondent's conduct during the ensuing 20 bargain-ing sessions between October 29, 1974, and March22, 1976, was aimed at implementing this objectiveand, as the Administrative Law Judge found, vergedon a demand that the Union virtually abdicate itsrole as the employees' exclusive bargaining represen-tative. Respondent's posturing and charading at thebargaining table are fully documented by the recordand recounted in the Administrative Law Judge'sDecision which we adopt. Thus, for example, Re-spondent engaged in protracted haggling over therecognition clause and sought even to limit the scopeof the bargaining unit in which the Union wascertified. Respondent adamantly declined to discussthe important economic issues until all nonmonetarymatters were disposed of, thereby eliminating areasin which compromises could have been reached.With respect to economic matters, Respondentinsisted on sole discretion in such areas as theamount of scheduling of vacations, sick leave, com-pensation for business expenses, leaves of absence,etc. Respondent's only substantive proposal withrespect to wages came after 19 bargaining sessionsand was silent on such matters as sick leave,pensions, life insurance, or hospital benefits. Respon-dent's proposal provided, in effect, that the employ-ees continue to receive what they had been getting interms of wages and benefits, and that any increasesbeyond that would be subject to the Employer's ownreview and discretion. In addition, Respondent'scontract proposal contained a zipper clause and abroad management rights clause which, when viewedagainst Respondent's proposed elimination from thecontract of many of the benefits which the employeespresently enjoyed, offered little or no assurance toemployees as to their basic conditions of employ-ment and effectively excluded the Union frombargaining about such conditions. Thus, it is evidentthat Respondent intended to continue to operate as ithad before the employees selected the Union torepresent them.Further indicative of Respondent's hostile attitudetoward bargaining was its unilateral withholdingfrom unit employees of their semiannual wagereviews and merit increases in January 1976, a timewhen Respondent adamantly refused even to discusswages with the Union. Respondent defends thisaction as a justifiable use of economic power, whichwas admittedly undertaken as a tactical bargainingtool in order to expedite agreement upon a contract,particularly with respect to wages and salaries. How5 See fn. 4, supra.6 International Union of Electrical, Radio and Machine Workers, AFL-CIO [Tiidee Products, Inc.] v. N.LR.B., 426 F.2d 1243, 1249 (C.A.D.C.,1970).Respondent could lawfully expedite a contract overitems it had refused even to discuss is beyond myken. Also indicative of Respondent's bad faith wasits refusal to furnish the Union with informationregarding its sick leave policy, a subject over whichRespondent also insisted on sole discretion. Indeed,while stating that certain criteria were utilized in itspast sick leave policy, it declined to furnish theUnion with information concerning such criteriaassertedly on the ground that no such informationwas available. The Administrative Law Judge prop-erly characterized Respondent's conduct in thisrespect as constituting gamesmanship.In view of all of the foregoing, the conclusionreached by the Administrative Law Judge andadopted herein is inescapable that Respondent delib-erately undertook a course of conduct aimed atfrustrating the bargaining process and at avoidingagreement with the Union while, at the same time,giving the impression of bargaining. That the forego-ing conduct was not the result of Respondent'sinnocence or inexperience with the requirements ofSection 8(a)(5) and 8(d) of the Act is amply demon-strated by the fact that Respondent has engaged insubstantially similar conduct, with substantially simi-lar consequences, in the relatively recent past.5Indeed, in the early stages of bargaining here,Respondent was represented at the bargaining tableby the same person, James Baysinger, who represent-ed it in Dothan Eagle, supra.Although my colleagues adopt all of the findingsand conclusions made by the Administrative LawJudge, they decline to provide a meaningful affirma-tive remedy and, in so doing, abdicate their responsi-bility under Section 10(c) of the Act. Simply to returnthe parties to the bargaining table, without more, asmy colleagues do, not only allows Respondent tocontinue the farcical charade in which it has becomeadept, but also allows Respondent to reap thebenefits of its gross misconduct.It is well settled that the obligation of collectivebargaining is at the core of the Act and is the primarymeans fashioned by Congress for securing industrialpeace.6In Section 10(c) of the Act, Congress "charg-e[d] the Board with the task of devising remedies toeffectuate" this policy objective.s The Board's "affir-mative action" remedies are designed "to restrainviolations and as a means of removing or avoidingthe consequences of violations where those conse-T N.LR.B. v. Seven-Up Bottling Company of Miami, Inc., 344 U.S. 344,346 (1953).650 THE LEAVENWORTH TIMESquences are of a kind to thwart the purposes of theAct."8By removing the gains and compensating thelosses that result from the unfair labor practice, theBoard seeks "restoration of the situation, as nearly aspossible, to that which would have obtained but for"the unlawful conduct.9Such a restorative remedymay properly exert a deterrent or restraining influ-ence on further violations.10In enacting Section10(c) Congress clearly could not "define the wholegamut of remedies to effectuate these [statutory]policies in an infinite variety of specific situations.Congress met these difficulties by leaving the adapta-tion of means to end to the empiric process ofadministration."1In fashioning specific remedies tofit specific wrongs "the Board must draw on enlight-enment gained from experience." 12My colleagues here, and in like situations,'3haveignored the foregoing basic principles. I believe thatan appropriate affirmative remedy here must notonly direct the parties back to the bargaining tablewith a mandate to bargain in good faith, but mustattempt to restore the status quo ante as much aspossible and act as a deterrent against future viola-tions of a similar kind. Thus, I would require thatRespondent reimburse the Union for all of itsbargaining expenses incurred during Respondent'sduplicitous bargaining charade. For such masquer-ading at the bargaining table as occurred here ispossibly even more destructive of the employees'rights under the Act than an employer's outrightrefusal to bargain as occurred in Tiidee Products Inc.,194 NLRB 1234 (1972). By engaging in such con-duct, Respondent not only demoralized the employ-ees and weakened the Union's strength by undermin-ing it in the eyes of the employees, but it alsodepleted the Union's treasury. For the same reason, Iwould require Respondent to reimburse the Unionand the Board for all litigation expenses incurred as aresult of its blatant unfair labor practices. Such aremedy, in my experience, will serve as a substantialdeterrent against future violations and, in my judg-ment, is consistent with the Supreme Court's pro-nouncements as to the extent and meaning of theBoard's obligation under Section 10(c) of the Act.Additionally, in order to assure that our bargainingorder is carried out, I would require that suchbargaining begin promptly upon the Union's request;that, at the Union's request, Respondent meet for aminimum of 15 hours per week until agreement isreached or a lawful impasse is reached; that Respon-dent consent to the presence of a representative fromthe Federal Mediation and Conciliation Service if theUnion so requests; and that Respondent preparewritten bargaining progress reports every 15 daysand submit them to the Regional Director for Region17, with true copies thereof to the Union.Considering the nature and extent of the violationsfound here and their devastating effect on theemployees, as well as Respondent's past commissionof similar violations, I think the foregoing remedy isfully justified.8 Consolidated Edison Co. v. N. LR.B., 305 U.S. 197, 236 (1938). See alsoFibreboard Paper Products Corp. v. N.LRB., 379 U.S. 203, 215-217 (1964);Virginia Electric Power Co. v. N.LR.B., 319 U.S. 533, 539-540, 543-544(1943).9 Phelps Dodge Corp. v. N.LRB., 313 U.S. 177, 194(1941).10 N.LR.B. v. J. H. Rutter-Rex Manufacturing Conpany, Inc., 396 U.S.258, 265 (1969)." Phelps Dodge Corp. supra at 194.12 Seven-Up Bottling Co., supra at 346.13 See, e.g., Betra Manufacturing Company, 233 NLRB 1126 (1977).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportu-nity to present their evidence it has been decided thatwe violated the law and we have been ordered to postthis notice. We intend to carry out the order andabide by the following:WE WILL NOT refuse to bargain with Leaven-worth Typographical Union, Local No. 45, affili-ated with International Typographical Union,AFL-CIO, by refusing to give the Union informa-tion concerning the names of employees in theunit below who have received paid or unpaid sickleave, the dates and duration of said sick leave forthe period of 2 years prior to March 22, 1976, andWE WILL provide said information.WE WILL NOT refuse to bargain with the above-named Union by unilaterally discontinuing themerit and salary wage review and/or meritincreases for the employees in the unit below,without prior notice to, or bargaining with, theUnion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed under Section7 of the National Labor Relations Act.WE WILL, upon request, bargain collectivelyconcerning rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment with Leavenworth Typographical Union,Local No. 45, affiliated with International Typo-graphical Union, AFL-CIO, as the exclusiverepresentative of all the employees in the appro-priate unit described below and, if an agreementis reached, embody in it a signed contract. Theappropriate unit is as follows:651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time news-room department employees employed atthe Employer's 418-26 Seneca Street, Leav-enworth, Kansas, facility, including editors,reporters, staff writers and photographers,but excluding the general manager, manag-ing editor, office clerical employees, andguards, professional employees and supervi-sors as defined in the Act, and all otheremployees, constitute a unit appropriate forcollective bargaining within the meaning ofSection 9(b) of the Act.WE WILL reinstitute the merit wage and salaryreview and/or merit increase program formerly ineffect and apply it retroactively from on/or aboutJanuary 1, 1976, by paying the employees in theabove-described unit the differences, if any, be-tween their actual wages and salaries and thewages and salaries they would have receivedduring the above period, together with interest.THE LEAVENWORTHTIMES, A DIVISION OFTHOMSON NEWSPAPERS,INC.DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge: This casewas heard on August 30 and 31 and September 1, 2, 27,and 29, 1976, in Kansas City, Kansas, pursuant to chargesduly filed and served and a complaint which issued in Case17-CA-7100 on June 4, 1976, a complaint which issued inCase 17-CA-7077 on July 16, 1976, and an order consoli-dating cases which issued on July 19, 1976. The consolidat-ed complaint presents questions as to whether Respondentviolated Section 8(a)(1) and (5) of the National LaborRelations Act, as amended. In its answer Respondentconceded certain facts with respect to its business opera-tions but denied all allegations that it committed any unfairlabor practices.At a hearing, all parties were represented by counsel. Allwere given full opportunity to examine and cross-examinewitnesses and to file briefs. On November 29 and Decem-ber 1, 1976, all parties submitted briefs. Respondent'sunopposed motion of December 1, 1976, to correct thetranscript is hereby granted. Upon the entire record in thecase, including the briefs of counsel, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a corporation engaged in the operation ofa newspaper business at its Leavenworth, Kansas, facility.In the course and conduct of its business at that facilityRespondent has an annual gross volume of business inexcess of $200,000, and subscribes to interstate newsservices, runs nationally syndicated features, and advertisesnationally sold products. Respondent concedes and I findthat The Leavenworth Times, a Division of ThomsonNewspapers, Inc.,lherein called Respondent, is engaged incommerce within the meaning of the Act.II1. THE LABOR ORGANIZATION INVOLVEDLeavenworth Typographical Union, Local No. 45, affili-ated with International Typographical Union, AFL-CIO,herein the Union, is a labor organization within themeaning of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequences of Events-Case 17-CA-7077The Leavenworth Times was acquired by ThomsonNewspapers, Inc., in 1967 and since that date has operatedas a division thereof. The general manager and publisher ofRespondent is J. H. Johnston III. The Union and Respon-dent have maintained a collective-bargaining relationshipfor many years with respect to the terms and conditions ofemployment of Respondent's pressroom and composingroom employees. On August 13, 1974, the Board, in Case17-RC-7472, issued a Decision and Certification of Repre-sentative wherein the Union was designated as exclusivebargaining representative of the following appropriateunit:All full-time and regular part-time newsroom depart-ment employees employed at the Employer's 418-26Seneca Street, Leavenworth, Kansas, facility, includingeditors, reporters, staff writers and photographers, butexcluding the general manager, managing editor, officeclerical employees, and guards, professional employeesand supervisors as defined in the Act, and all otheremployees.The parties engaged in collective-bargaining meetingscommencing in October 1974 and carried on intermittentlythrough March 22, 1976. On April 22, 1976, a decertifica-tion petition was filed by Stephen L. Sigafoose, anindividual, in Case 17-RD-608. On April 6, 1976, theRegional Director for Region 17 issued a notice of arepresentation hearing to be held on April 15, 1976. OnApril 14, 1976, the Regional Director issued a telegraphicorder postponing the hearing in Case 17-RD-608 indefi-nitely. On August 26, 1976, the Regional Director dis-I Respondent's name appears as corrected at the hearing.652 THE LEAVENWORTH TIMESmissed Case 17-RD-608 inasmuch as he had issued thecomplaint herein. The complaint in Case 17-CA-7077alleges that Respondent violated its obligation under theAct to bargain in good faith with the Union by (a)engaging in a course of surface bargaining since October12, 1975, (b), commencing on or about October 12, 1975,and particularly on November 6, 1975, and February 26,1976, failing and refusing to furnish the Union withinformation concerning the sick leave policy coveringemployees in the unit set forth above (herein the newsroomunit), and (c) by unilaterally limiting its semiannualgranting of wage reviews and wage increases to nonunitemployees on or about January 1, 1976, thereby withhold-ing wage increases from those employees represented bythe Union in the newsroom unit which they wouldotherwise have received under an established practice ofthe employer.B. Bargaining History Preceding the 10(b) Periodof October 12, 1975During the period preceding October 12, 1975, 13collective-bargaining sessions were held on the followingdates: October 29, 1974; November 21, 1974; December14, 1974 April 14 and 15, 1975; May 27 and 28, 1975; June25 and 26, 1975; July 31, 1975; August 13 and 14, 1975;and October 9, 1975.At the time that the Union was certified as collective-bargaining agent for the newsroom unit on August 13,1974, the parties were engaged in negotiations of a newcomposing-pressroom contract.2Paul French, the presi-dent of Local 45 since 1965, was a participant on behalf ofthe Union in the composing room negotiations. In lateAugust or early September 1974, he had prepared theinitial union proposal with respect to the newsroom unitand had submitted that proposal to Johnston at one of themechanical unit bargaining sessions. This was done with-out comment and French conceded that he was preoccu-pied with the mechanical unit negotiations, but that he didwrite to the International headquarters of the Union andrequested a representative to assist the Local Union in thebargaining of the initial newsroom contract. Bargainingcontinued on the mechanical unit contract until agreementwas achieved on October 25, 1974. Subsequently, threemeetings were held pursuant to a mutual agreement of boththe Union and Respondent on October 29, November 12,and December 4, 1974. James Baysinger, industrial rela-tions representative for the Thomson papers who partici-pated in the mechanical unit negotiations, suggested toFrench that negotiations for the newsroom unit should beinitiated by the local representatives of the parties. Accord-ingly, with French's agreement, the first three meetingswere negotiated in the absence of a representative eitherfrom the International Union or from the Thomson papers.The union negotiating team was headed by French whohad no experience in negotiations with respect to anewsroom unit. He was assisted by employee Bordon, amember of the mechanical unit, and employees Williams2 Otherwise referred to as the mechanical contract.3 The concept of priority was never fully defined by any representative ofthe Union, however. French testified that priority constitutes that "length oftime which an employee serves in a specific situation, i.e., that he laysand McGrath, members of the newsroom unit. TheEmployer was represented by Johnston with the assistanceof Ted Anderson, the managing editor. French viewedthese meetings as a "familiarization," that is, the partiesreviewed the Union's proposals and French attempted toexplain the Union's proposals. French testified that no "in-depth" discussions took place. French conceded thatquestions were put to him by Johnston and that he was notable to give immediate explanations, but that he deferredto later dates for further explanation. French conceded thatat least in one instance he did not understand the languageof the union contract. He had, however, sometime beforeDecember 9, contacted International Representative JamesWood by telephone for guidance. Johnston suggested thatpursuant to the procedure followed in negotiating themechanical contract the parties would not discuss econom-ics until they had discussed the noneconomic aspects of thecontract. French agreed. He stated that in any event itwould take "quite a while to get through the writtenlanguage." At no time during these meetings did Frenchask for any counterproposal from Respondent. The unionproposal was derived from language used in other con-tracts including nonnewsroom contracts. It is Johnston'scredible and uncontradicted testimony that when eachsection of the union proposal was reviewed, he (Johnston)indicated the problems that Respondent had with theUnion's proposals. Particularly, Johnston was concernedabout the impact of the proposal, which he considered tobe inappropriate for a small newspaper. There are onlyseven employees in the appropriate unit. Thus, Johnstonexpressed his opposition to the dues-checkoff proposal.Dues checkoff was not contained in the mechanicalcontract. He objected to the proposal that a 120-day noticebe required before installation of new equipment, which heconsidered to be too restrictive; to the proposals withrespect to the photoengraving and advertising deadlines,which he considered to be not within the purview of thecertified unit; to the proposal that someone other than thephotographer develop their photographs; to the overtimeproposals, which he considered to be restrictive on man-agement prerogatives; to the contractual reference to"priority";3to the shift concept set forth in the unioncontract, which he considered unrealistic in light of theunscheduled nature of news events; to the lunch periodconcept, which he considered inflexible in light of thecontingencies of the newsroom operation; to the nondiscri-mination clause, which he viewed as an aspersion of hisintegrity; to the proposal regarding the joint standingcommittee in determining "competency," inasmuch as hecontended that mechanical unit members were not able tojudge the competency of a newsroom employee; to thereinstatement provisos, which he considered not applicablein a small paper where employees who have left theemployment of a paper usually leave town to find employ-ment elsewhere; to the nondiscrimination with respect tosex proviso, which he felt would be inappropriate becausecertain positions, such as the editor of the woman's page,competency, to which gives certain rights to his length of service in thatparticular job." It is not defined in the contract, and it is not seniority.French admitted on cross-examination that priority is whatever Local 45determines it to be.653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be filled by a male; to the physical exam proviso,wherein he contended that management should have theoption of making such a requisite; to the proviso ontraining, wherein he envisioned difficulty in the obtainingof an available substitute; to the proviso on bylines,wherein he felt it was necessary that management shouldretain discretion as to whether an employee was entitled toa byline; and to the proviso on letters of criticism, whereinJohnston was opposed to permitting an employee theoption of vetoing the publication of reader's letters ofcriticism of that employee, and also with respect to theemployee's ability to respond to the letters of criticism witha published letter of his own. Johnston felt that the Unionshould have no part in the decision of management as towhether a letter was to be run or whether it was to berebutted. He also objected to the proviso dealing with theresale of a work product of a reporter-photographer, which,he felt, might impinge upon the paper's contract with arational news service. French engaged in no extendedresponses to Johnston's objections, but, according toJohnston, expressed his interest and appreciation of John-ston's views.On January 3, French asked Johnston for a companycounterproposal, and was told that Johnston would try togive him a company proposal before he was scheduled toleave town on January 9. The proposal was not submittedto French until February 3, 1975. Prior to the next meeting,Johnston and French agreed that it was time to call therepresentatives of the Thomson papers and the Interna-tional Union to participate in negotiations; i.e., Interna-tional Union Representatives Wood and James Gunder-son, the sucessor to Baysinger who left the employ ofRespondent at or about that period of time. The nextmeeting was scheduled pursuant to the availability of bothGunderson and Wood and was set for April 9, 1975.Although French received Respondent's proposal onFebruary 3, it wasn't until February 22 that he placed thecall to Wood to attempt to arrange a meeting. The firstdates that Wood had available were in late March or notuntil April. Wood thereafter participated in 17 remainingbargaining sessions and though he characterized himself asassisting the local committee he clearly appeared to be thespokesman of the Union at the bargaining table. A meetingwas set for April 9 and 10 but was canceled at the requestof Wood and rescheduled for April 14 and 15. BetweenApril 14 and October 12, 1975, 10 collective-bargainingsessions took place. They commenced generally at or about4 p.m. and terminated anywhere from 8 until 11 p.m. Theywere arranged by mutual agreement as were all collective-bargaining sessions. No evidence was submitted that theUnion made any objection to the spacing of the meetings,or that the Union sought to accelerate the meetings, or thatthe Union requested consecutive bargaining sessions. Theunion team remained essentially the same except onoccasions one employee representative would replaceanother employee representative. The employer's teamconsisted of Johnston, Anderson, and Gunderson. Al-though Gunderson characterized himself as only an advi-sor, it is clear that he was a major spokesman if not thechief spokesman for Respondent's team. There wereinstances of temper tantrums and name calling but thesesituations were of negligible import and had no appreciableimpact on the speed of negotiations. Neither the ChargingParty nor the General Counsel either at the hearing or intheir briefs alluded to these rather minor incidents asevidence of Respondent's bad faith. Accordingly, I will notbelabor this Decision with the recitation of these occur-rences.With respect to the flow of the meetings there isinsufficient evidence that Respondent purposely sought todelay or cut short any of the meetings that would reflect apattern of conduct or an intent not to meet and negotiatewith the Union. There are one or more instances whenmeetings were cut short, however, the Union itself was inpart responsible for one or more instances of a canceled ordelayed meeting. No party seriously suggests that refusingto meet, canceling meetings, or restricting the duration ofany meeting is a significant factor in this case. Accordingly,it is unnecessary to belabor this Decision with the descrip-tion of the duration of the meetings, the number ofcaucuses taken by both parties nor any of the interruptionsthat resulted in short caucuses and recesses taken byRespondent. If anything, disruptions were caused onseveral occasions by the desire of the union negotiatingteam to discuss matters not relevant to bargaining; e.g.,problems of grievances relating to the composing roomcontract. Furthermore, the Union made no serious effort torequest meetings of longer duration.After 13 bargaining sessions, up to the date of October12, 1975, the parties had achieved agreement in thefollowing areas:1. Preamble. Which was agreed to on April 14, 1975.The agreement ran through the first paragraph of Respon-dent's original proposal.2. Discharge notice. Agreement was reached on May 27,1975, on the Union's original section 9-06 agreementexcept that the reference "managing editor" was replacedby the word "employer."3. Pro rata vacation pay. An agreement was reached onMay 28 upon acceptance of Respondent's original proposalcontained in section 4-02 of its first contract proposal.4. Promotions. Agreement was reached on June 26,1975, on the following language: "No employee shall berequired to accept a permanent promotion in the news-room except by mutual consent."5. Grievance procedure. On June 26, 1975, the partiesagreed to the first two sentences contained in Respondent'soriginal proposal as reflected in section 2-01 and theUnion's June 25, 1975, counterproposal which is identical.The language is merely prefactory.6. Nondiscrimination. Agreement was reached on Au-gust 14, 1975.7. Grounds for discharge. Agreement was reached onAugust 14, 1975, embodying essentially Respondent'soriginal proposal.8. Accrued benefits to the estate of deceased employee. Asset forth in the mechanical contract, agreed to on October9, 1975.The following is a highlight of the area of discussion bytopic matter as it progressed throughout these 10 meetings.Request for information: At the fourth meeting on April14, 1975, the Union made a request for information654 THE LEAVENWORTH TIMESconcerning names of employees, classifications, dates ofhire, and rates of pay, as well as what fringe benefits theyenjoyed. At the fifth meeting held on April 15, thefollowing day, Respondent supplied the data contained inGeneral Counsel's Exhibit 5 consisting of the names ofemployees, their classifications, dates of hire and salaries asof April 14, 1975, as well as a statement to the effect thatthe Employer supplied employees with a combinationmedical-insurance-annuity program "as outlined in theaccompanying booklets," and that they enjoyed certainenumerated holidays and bereavement leave "as set forthin the Company's agreement with Local 45, ITU." Gunder-son testified that the booklets referred to were attached tothe document which was submitted to the Union at thatmeeting. He was corroborated by Johnston. Wood testifiedthat the Union did receive data on wages, dates of hire, andfringe benefits, but that the information did not includeexisting fringe benefit data such as the life insurance,vacations, or sick leave. However, General Counsel'sExhibit 5 which was stipulated to by all parties as theinformation that was submitted to the Union on or aboutApril 15 in response to its request of April 14, as notedabove, clearly indicates that the employer offers a medical-insurance-annuity program and refers to an accompanyingbooklet. In view of Wood's lack of certitude and apparentconfusion in his demeanor, as well as his statement that hehas no independent recollection of any of these bargainingsessions aside from what is summarized in his notes, Icredit the testimony of Johnston and Gunderson which isprecise and specific. Moreover, it would appear that hadthe benefit booklet not been attached to the documentgiven to Wood on April 14, he surely would have made aspecific reference to the lack of its attachment whichapparently he did not do according to his somewhat cryptictestimony. It should be noted that Respondent's contractproposal submitted to the Union on February 3 remainedin large part unmodified throughout the entire course ofnegotiations. It contained no proposal with respect to sickleave, pensions, life insurance, or hospitalization. Gunder-son testified that Respondent did not specifically suggestthat present benefits be eliminated. He retracted earliertestimony intimating that the Company was offering acontinuation of present benefits in light of the submissionto the Union of General Counsel's Exhibit 5 on April 14 bytestifying upon cross-examination that no Respondentrepresentative at any time expressed to the Union innegotiations that the April 15 list of benefits was a proposalon the bargaining table to maintain the benefits mentionedtherein.The recognition clause: Basically, the Union started outwith a proposal which reflected recognition of the news-room unit by specific delineation of the certified unit.Respondent's proposal reflected a more cursory recogni-tion of a unit "duly certified" or "as certified in Case 7-RC-7472." Discussion ensued throughout these meetingsover the verbiage concerning the recognition clause. OnJuly 31, the Union presented a counterproposal withrespect to "Recognition & Jurisdiction" citing the certifica-tion in Case 17-RC-7472, and setting forth a full quotationthereof, but ending with the language: "The jurisdiction ofthe Union shall consist of those functions presentlyperformed by employees described in the above unit."Gunderson testified that the employer objected in part tothat inclusion of jurisdictional language because the Em-ployer insisted on its right to remain free of restrictionsimplicit therein. That is, the Employer desired to retain theright to be able to assign the duties and work functions ofemployees within the appropriate unit to persons outside ofthe appropriate unit, as for example, the managers, theirspouses, and "others."Related to the discussion of the recognition clause is theproposal in the Employer's original contract proposal thatwould exclude "part-time employees" from the unit. TheUnion had argued that the exclusion of part-time employ-ees would derogate from the certified unit which included"regular part-time employees." A good deal of discussionwas consumed wherein the Employer kept reiterating itsposition that exclusion of part-time employees did notsubsume the exclusion of regular part-time employees.Arguments over those semantics were not resolved. TheUnion did agree that "stringers" and other casual employ-ees would be excluded but that was never really in issue.The Union expressed its concern at the bargaining tablethat the Employer's insistence upon discretion with respectto the assignment of work was a threat to the integrity ofthe bargaining unit in that the Employer would be in aposition to transfer all the work outside of the bargainingunit to nonunit employees, and thus destroy the unit. Thus,the failure to resolve this "jurisdiction" problem became akey impediment to the failure to even agree to a recogni-tion clause.Zipper clause: The second paragraph to the preamble inthe Employer's contractural proposal contained the follow-ing proviso:Both parties agree that their respective rights andobligations under this contract would have been afford-ed by the performance and fulfillment of the terms andconditions thereof and that the complete obligation toeach other is expressed herein.Commencing at the April 14 meeting, the Union object-ed to the "zipper clause" as it characterized it, or the "fullybargained clause" as Gunderson characterized it, lateradopting the Woods characterization. Wood took theposition that the Union could not agree to that languageunless every benefit presently enjoyed by unit memberswas incorporated explicitly into the contract. Wood reiter-ated his argument at the 10th meeting held on July 31, andspecifically pointed out that specific benefits such as lifeinsurance and sick leave were not contained in anyRespondent proposal. Wood testified that Gundersonmerely responded that "It's in the contract under law,"whereupon Wood responded that the law does not provideemployees with sick leave. No agreement was reached.Lunch periods: Various proposals and counterproposalswere submitted with respect to the Union's request forspecific language regarding the assurance to an employeeof an unpaid 30-minute lunch period. The Employer'sconcern, as expressed throughout the negotiations, was thatthe newsroom operation was quite different from thecomposing room unit and that it did not operate "withinthe four walls." Furthermore, there were deadlines which655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere dissimilar from deadlines under which composingroom and pressroom employees operated. Reportersworked odd hours and an erratic schedule. The Employerinitially suggested that no lunch period language beinserted into the contract. The Union essentially wasarguing for some language that would assure a lunchperiod of one-half hour of unpaid time to be granted to anemployee upon condition that he worked a specifiednumber of hours, and to be given, wherever possible, nearthe middle of his shift.Grievance procedures: Extensive discussion was heldbetween the parties not with respect to whether thereshould be a grievance procedure, indeed, as such wasproposed by the Employer. However, the parties engagedin prolonged discourse as to the timeframes suggested byeither party; the number of persons to serve on thearbitration panel, i.e., a five-member, three-member, orone-member panel, and, if indeed a five-member panel,how the fifth member should be selected; and, finally,whether a party not ordering a transcript ought to beentitled to access to a transcript. The Union refused toacquiesce to the Employer's language which required thatthe grievance as submitted ought to cite the specific portionof the contract which the grievance claimed was violated.The Union expressed fears that such requirement woulddefeat a grievance because of a technical miscitation. Withrespect to timeframes, the Union thought more time oughtto be allowed to the small Local Union as to whether or nota decision would be made to go to arbitration so as toenable the Union to consider means of raising funds tosupport a grievance arbitration undertaking. Originally, theEmployer proposed a five-man panel but as of July 31suggested a three-man arbitration panel to avoid a problemearlier raised as to how two panel members appointed byeach party would select the fifth panel member. At onepoint in his testimony, Wood appeared to be stating thatRespondent refused to define whether the word "days" inRespondent's proposals was to be defined as calendar daysor workdays. However, on cross-examination he retractedthat position but finally testified that he "didn't recall."The Union's position with respect to the composition of thearbitration panel was that there should either be fivemembers or a single member, but not three. The Unionthen took a position that it did not wish a fifth member tobe chosen by the four selected. Respondent's counterpro-posal of October 9, 1975, proposed a grievance panel ofthree persons, one appointed by each party and the twowould appoint a third party. In the event of nonagreementwithin a certain period of time, the third person was to beselected by the American Arbitration Association. Itshould be noted that the Union's original contract proposaldid in fact provide for a five-man arbitration panel.Although the Employer acquiesced to a reduction of timeof a timeframe in the earlier stage of the grievanceprocedure pursuant to the Union's request that the thresh-old entrance be made more quickly, Respondent still setforth a time limit of 10 days for the submission of thegrievance to arbitration and still insisted upon a recitationin the grievance of the specific portion of the contractclaimed to be violated.Outside activities: Respondent proposed, in section 10-01of its contract, language which would have the effect ofrestricting the activity of the unit employees in regard toemployment by other employees. That is, such employmentmust be precluded unless "such activities do not consist ofservice performed in direct competition with the employer,do not result in any conflict of interest with respect to theemployees' duties with the newspaper and do not diminishthe employees' reputation and standing in the community."Gunderson testified without contradiction that Woodcharacterized that priviso as an "ethics clause," and thatGunderson denied that it was an ethics clause. In any eventthis clause was discussed at the April 14, April 15, May 27,July 31, and October 9 meetings. By the October 9 meetingthe Union offered a counterproposal which stated: "Em-ployees shall be free to engage in any activities outside ofworking hours, provided such activities do not consist ofservice performed in direct competition with the employer,do not result in any conflict of interest with respect to theemployees' duties with the newspaper, and do not diminishthe employer's reputation and standing in the community."The critical difference between the two proposals, ofcourse, is the Employer's contention that the outsideemployment activity not impact employee's credibility, etc.It is argued that it was necessary in order to prevent itsnews sources from drying up. Gunderson's testimony thatthe union committee "simply felt" that the companyexplanation was "not satisfactory" was unrebutted. How-ever, Gunderson also testified that when a member of theunion committee asserted that the Union would not be ableto grieve the Employer's action in this regard, thatcontention was not responded to by any member ofRespondent's bargaining committee.Checkoff: The Union included a provision for a dues-checkoff procedure which was not included in the mechan-ical contract. Respondent conceded that it did not wish tobe a collector for union dues inasmuch as it was a smallnewspaper. An agreement was never reached.Other topics: A multitude of other topics were discussedwherein no agreement was reached such as the Union'sproposal 3-01, "struck work"; the Union's proposal 4-01,"picket line activity"; the scheduling of vacations whichRespondent resisted because contractual incorporationwould restrict its flexibility in the operation of a smallnewspaper (Johnston had stated at the April 15 meetingthat the vacation benefits were the same as the composingand pressroom unit, but when the Union offered to includethe same contract language as found therein, no agreementwas reached); the Union's proposal 18-17, "allowance foruse of employee of his photography equipment; mileageallowances; the management rights clause as proposed bythe Employer which the Union contended at the June 26meeting that it negated proposals already agreed to, i.e., theclause which permitted the employee a right to refuse apromotion; the Union's request for a bulletin board whichhad several times been discussed but no agreement hadbeen given by the Employer; sanitary regulations whichwere discussed on July 31 but were rejected entirely byRespondent as not applicable to a newsroom operation;and the Union's proposal with respect to letters to theeditor critical of employees within the unit to which656 THE LEAVENWORTH TIMESJohnston wanted no contractual reference. With respect tothe discussion of expenses of employees at the August 13meeting, Gunderson stated that that "was something thatcould not be put into a contract." Leaves of absence werediscussed as late as August 13, and at the July 31 meetingJohnston stated that it was not practical to have that kindof language in a contract. Further discussion took place asto the protection of employees' "priority" when an employ-ee is ill or on leave; bereavement leave; the proposal of theUnion that employees be permitted to carry over from oneyear to the next earned vacation pay to which Woodtestified without contradiction that "Gunderson told us totrust them, that we did not need that in a contract." Withrespect to bereavement leave there had been an agreementreached on October 9, 1975, but Respondent had with-drawn from that agreement when it became apparent that adispute existed over whether an employee on vacationwould be entitled to tack on bereavement leave duringvacation time. The Employer contended that he should notbe so entitled and, therefore, withdrew from its agreementon bereavement leave in view of this discrepancy.At the meeting of October 9, 1975, the subject of sickleave was discussed. The Union had proposed a provisionfor sick leave in the collective-bargaining agreement. Woodrequested the Company to specify what the sick leavepolicy was in its present terms. Johnston responded thatsick leave was a matter of employer discretion and thatwhether an employee was to be given sick leave was amatter to be determined on a case-by-case basis. Woodasked for employer information to be gleaned from itsrecords which would indicate when and to whom sick leavewas granted. The Union requested that such informationbe made available by the next meeting which was sched-uled to be held on November 6. During this discussion,however, Respondent made clear that it wanted to con-tinue its present policy of discretionary sick leave and wasopposed to the inclusion of a specific sick leave provisionin the contract other than a mere recitation that sick leavewas at the Employer's discretion.Economic issues: Wood testified that at the meeting heldon May 27, 1975, he "vigorously" asked for a wageproposal from the Employer "since the company was notwilling to put economics in other areas [and] we wanted tosee what they would put into wages." This request wasmade at the tail end of a session which had commencedabout 3:50 p.m. and ended at 11:15 p.m. To this requestGunderson responded that perhaps the meeting ought toadjourn, since it was near I 1: 15 p.m. Wood testified that hethen offered to clarify the Union's position with respect to"stringers" and the meeting adjourned. Wood's version wasnot controverted. However, at no time prior to the 10(b)period which commenced on October 12, 1975, did Woodagain raise the subject of a wage proposal by the Employer.The original contract proposal submitted by the Employeron February 3 did not include a wage proposal. Thus, thesituation with respect to wages up to October 21, 1975, wasthat French had agreed with Johnston to discuss noneco-nomics first before discussing economics and that patterncontinued, and the only objection to it was raised at the tailend of the May 27 meeting to which Respondent remainedsilent. From May 27 to the last meeting held outside the10(b) period on October 9, 1975, the Union acquiescedwithout any further objection to a continued discussion ofthe areas enumerated above.Bargaining Relationship as it Transpired Duringthe 10(b) Period Commencing on October 12, 1975Subsequent to the last meeting in the 10(b) period onOctober 9, 1975, seven more collective-bargaining meetingswere held until a point in time when a decertificationpetition was filed by employee Stephen Sigafoose. Meet-ings were held on November 6 and December 16 and 17,1975, and January 27, February 26, and March 22, 1976.Meeting 14, November 6, 1975: This meeting commencedabout 4 p.m. The bargaining team personnel remained thesame with the exception of the addition of employeeJohnston to the union team. At this meeting Respondentwithdrew its agreement on bereavement leave and offered acounterproposal. The Union objected on the grounds of aprior agreement but Respondent's position, as stated at themeeting, was that there was an apparent disagreement as towhether the parties intended to add on bereavement leaveto vacation leave in a situation wherein a death occurredwhile an employee was on vacation. Thus, that topic wasopened for further discussion but no agreement wasreached. The counteroffer made by the Employer withrespect to bereavement leave appended the followingsentence which precluded agreement: "If any of the abovedays fall on an employee off day or vacation suchemployee will not be paid for those days" (G.C. Exh. 46).Three counterproposals relating to outside activities,holidays, and vacation pay were characterized by Wood ascontaining a mere change of verbiage but did not differ insubstance from the Employer's previous position as setforth in prior negotiating sessions. Indeed, section 10-01 ofthe Employer's counterproposal (G.C. Exh. 47) essentiallyset forth the same language and again put the emphasisupon the prohibition of all outside activities which under-mined the employees' reputation and standing in thecommunity in "such a manner as to impair the employees'effectiveness or credibility in his or her duties." Wood didnot testify as to what arguments he advanced in thenegotiating meeting to counter the Employer's position onoff-time activities, vacation, and holidays. From priormeetings it would appear that the difference between theparties with respect to vacations included in particular theamount of discretion the employer desired to retain inscheduling vacations. As Gunderson testified, Respon-dent's position was that it desired to retain discretion withrespect to the scheduling of vacations and Johnston statedat the negotiating meetings that all news personnel wouldtake vacations in June, July, and August because of theavailability of a summer intern, but Wood was arguing onbehalf of a vacation option of the employee for Januaryand February. Other areas of disagreement discussed relateto the carrying over of vacation time to the next calendaryear. The Union's concern as expressed earlier at the May28, 1975, meeting was that an employee who had not takenvacation and who was ill at the end of the year might losehis vacation time. At that meeting, it is Wood's uncontrad-icted testimony that Gunderson responded "trust us." TheEmployer's original position on vacation time in section 4-657 DECISIONS OF NATIONAL LABOR RELATIONS BOARD03 provided that: "Vacation time or vacation credit shallnot be carried over from one calendar year to another.Vacation pay shall be calculated on the individual regularstraight time rate of pay." Furthermore, section 4)04provided: "The vacation schedule shall be arranged by theemployer with due consideration of work load, seniority,and the convenience of the employees, but the employerreserves the right to determine the number of employeeswho may be on vacation at any one time." With respect tothe carrying over of vacation from one calendar year toanother, at the November 9 meeting, the Union attemptedto add a caveat to the employee's right to carry its vacationfrom one year to the next by "conditioning it upon mutualagreement" between the Employer and the employee.However, Respondent refused to agree. According toWood's uncontradicted testimony he attempted to obtain adelineation from Respondent as to under what circum-stances the Employer might be willing to carry overvacation time. Somehow the conversation, however, turnedto the circumstance of an employee whose day off fell on aholiday. The Employer then agreed that if a holiday fellduring an employee's vacation time, the employee couldtake that day off on another occasion upon "mutualagreement" of the Employer and employee. Thus, by themeeting of November 6, no substantial advancement wasmade with respect to the areas of outside activities,holidays, and vacations.4At the November 6 meeting, the parties then discussed atlength the Union's proposal on sick leave which it submit-ted to the Employer on October 9 (secs. 18-04 through 18-06, G.C. Exh. 35). Wood made specific reference to theproposal he had submitted to Respondent on October 9,which at that time Gunderson had promised to study andmake a response. Also, it should be noted that at theOctober 9 meeting, Wood had requested Respondent tocheck its records for any sick leave that exceeded I day andGunderson had responded that the Union would receivewhat information it was "legally entitled." At the Novem-ber 6 meeting, Johnston responded to Wood's reference tothe sick leave proposal by stating that sick leave and theamount of sick leave to be given to an employee wasdiscretionary with the Employer. He responded that therewere no records available that would reveal the time thatan employee was out on sick leave. According to Wood,Johnston stated that if reference to sick leave is put into acontract it might restrict the amount of sick leave employ-ees would actually receive, and thus, it would be better toleave the matter flexible and to operate under the presentpractice.5Wood testified that he argued that if there were aproblem with respect to delineating the sick leave practicethen the parties ought to identify it and cover it in thecontract. Wood suggested a caveat to the effect that sickleave beyond a certain amount set forth as a minimum inthe contract will be granted at the discretion of theEmployer.Respondent took a caucus and, according to Wood,Johnston returned and stated: "It was not in the manage-ment's best interest to agree to language that would hinderproducing a newspaper in Leavenworth, Kansas. We are4 There is little or no testimony by any of the parties with respect to thearguments exchanged in negotiations relative to the various holidayproposals.under a 10,000 circulation." Wood testified that he specifi-cally asked for the criteria under which sick leave wasgranted and Johnston simply responded that it wasdiscretionary. Furthermore, Johnston stated that there wasno employer information indicative of what amount of sickleave was given to any particular employee in the past. Atthat meeting, an employee member of the union bargainingcommittee, Jean Williams, volunteered that she was sickfor I week and was paid for it. Wood conceded on cross-examination that Johnston did refer to certain factors uponwhich he determined the amount of sick leave allowed, butWood could not recall any of the factors except perhapslongevity. Wood conceded that he did not ask for anyspecific records but only for information. Johnston testifiedthat at the November 6 meeting, he was "reluctant" toreduce sick leave language to a written agreement otherthan to set forth in the contract that sick leave was"discretionary with the employer." He stated that inresponse to Wood's request for his criteria he answeredthat he based his decision as to whether he would grantsick leave on the employee's length of employment,faithfulness, loyalty, and the nature of the illness. Johnstontestified that there were no two identical situations and thisis what he told the Union. Gunderson testified thatJohnston offered to insert in the contract language that sickleave was discretionary and that he had told Wood he hadsearched his records but that those records did not indicatewhether employees were paid for hours worked or hours onsick leave. Further, Gunderson testified that Johnstonargued that since there was no past abuse of sick leave bynewsroom employees, there was no need to put a sick leaveprovision into the newsroom contract. Respondent did notput its position with respect to sick leave into a writtenformat or counterproposal. Wood testified on cross-exami-nation that Johnston refused to even insert language intothe contract which set forth that sick leave would bediscretionary with the Employer. This is much strongerthan his testimony on direct-examination and I find to bean exaggeration much as his testimony with respect to theallegation that Respondent refused to define the term"days" with respect to the grievance procedure discussion.As noted before, Wood had an admittedly negligibleindependent recollection of what took place at the bargain-ing table and his recollection was far inferior to that ofJohnston and Gunderson. I therefore conclude that Re-spondent did not refuse to put any reference to sick leaveinto the agreed-upon contract.The parties then discussed the relative merits of a five-man arbitration panel versus a three-man panel. Noagreement was reached. The Union again insisted thateither a five-man or a one-man concept was appropriatebut not a three-man concept. However, since the Unionwas opposed to the concept of the fifth member beingselected by the four members appointed by the parties, theUnion, in effect, was arguing on behalf of a singlearbitrator. Gunderson testified that Respondent hadchanged its position from originally proposing a five-manpanel to a three-man panel for economic reasons. Althoughhe conceded that it was more economical to have a singles Wood was not specifically contradicted on this point.658 THE LEAVENWORTH TIMESarbitrator, Respondent did not agree to that suggestionbecause it placed a value upon having some input into thearbitration panel which overrides arguments on economics.Wood requested Respondent's panel to discuss therecognition language but Gunderson had replied that hehad not studied the situation. Recognition had beendiscussed, as noted earlier, throughout the 16 bargainingsessions preceding the 10(b) period and was, as we shallsee, still on the bargaining table well into 1976.Prior to concluding the meeting the Union submitted itsproposal on holidays and vacations (G.C. Exh. 48) andRespondent presented the Union with a counterproposalon bereavement pay (G.C. Exh. 46). Respondent's counter-proposal still contained a provision that would prevent theemployee who was on the vacation from tacking onbereavement leave to his vacation time. The parties wereapart as to the extent of the vacation time to be taken, andas to the issue of vacation carryover. Also, they remainedapart as to the scheduling of vacation time.Toward the end of the meeting, Wood stated that up tothis point the Union had received no employer proposalwith respect to wages. He pointed out that the originalemployer proposal contained no monetary figures, and thatit merely set forth employer discretion with respect to wagerates. Therefore, Wood asked for a company wage propos-al. Section 8-01, "salaries," of the Employer's proposal ofFebruary 3 set forth;" "the policy of review and adjust-ments of any individual salaries at the discretion of theemployer shall continue, and salary determination shall bebased on length of service, proficiency, and demonstratedprofessional ability." An adjournment was then taken from7:30 to 8:30 p.m. for dinner, but, at 8:30 p.m., Gundersonreturned and stated that because he was ill he wasrequesting that the parties not meet any further thatevening. Before departing Gunderson asked the Union ifthey had any proposals to submit. Wood then submitted tohim the Union's proposal on sick leave. (G.C. Exh. 50).That counterproposal provided as follows:Employees who have held situations during the 12months ending December 31, shall be entitled to 21days sick leave with pay at the individual straight timerate. Sick days shall be accumulative from year to year.Other employees shall be entitled to I day [of] benefitfor each 20-1 (21) days worked. Where the employerhas reason to believe the employee is violating thepurpose of sick leave, he may require a doctor'scertificate to support the sick leave claim.Wood then remonstrated that the parties should come tosome kind of agreement on things like vacation language.The parties mutually agreed to meet on December 16 and17. The meeting was adjourned at 8:45 p.m. Gundersontestified that at the negotiations of November 6, heobjected to the Union that instead of resolving whatGunderson considered "gut issues," i.e., the noneconomicissues, the Union was attempting to get into economicissues which was contrary to Gunderson's experience. Atthe meeting, Gunderson stated that in his opinion, theparties were going around "the mullberry bush"; i.e., byattempting to discuss economics instead of resolving othermatters first. Thus, Wood's 11th hour attempt at theNovember 6 meeting to prompt Respondent into a discus-sion of economics was thwarted by Gunderson, and thefinal topic touched upon before departure was a noneco-nomic matter.Meetings 15 and 16, December 16 and 17, 1975: Themeeting on December 16 commenced at 4:30 and ended at6:50 p.m. Johnston presented Respondent's proposal onrecognition, section 1-01. (G.C. Exh. 51). Respondent'sproposal read as follows:The employer hereby recognizes that the Union hasbeen duly certified and is the exclusive representativefor the purposes of collective-bargaining for thoseemployees of the newsroom constituting the bargainingunit defined in the NLRB Case No. 17-RC-7472 datedAugust 13, 1974.Wood testified that the Union rejected that proposedclause because the Respondent refused to insert into thecontract a proviso on "jurisdiction" of the Union; that is,the Union wanted a contractual provision which limitedthe transfer of unit work to nonunit employees. Woodtestified that at that point he asked Gunderson whetherGunderson expected the Union to assign work to otherpeople and thus eliminate the bargaining unit and thatGunderson responded: "Yes, we expect that." Wood alsotestified that Gunderson further stated that the Unionrepresented "people and not work." Gunderson's andJohnston's testimony, which appeared to be more assured,detailed, and based upon independent recollection, indicat-ed that Wood indeed asked the question but that Gunder-son started to answer at a midpoint in Wood's question asto whether Respondent expected to retain the right toassign work and his answer was given before Woodfinished the question with respect to the elimination of thebargaining unit. I credit Gunderson's and Johnston'sversion of that statement and conclude that Gunderson didnot boldly tell the Union that it expected to gut thebargaining unit. However, the positions were fairly clearthat the Union would not agree to recognition languageproposed by the Employer on the grounds that Respondentwas seeking the right to retain discretion with respect to theassignment of unit functions to nonunit employees, includ-ing managers, wives of managers, and any other person. Agood portion of the meeting, however, was consumed in aheated debate between Wood and Gunderson over whatactually was said by Gunderson in response to Wood'squestion.Further discussion was held between the parties withrespect to the Union's dues-checkoff proviso to whichGunderson had raised a question of legality. After a shortcaucus between 5:31 and 5:52 p.m., Wood complainedabout the lack of progress and the failure of Respondent toexplain, as requested in prior meetings, its lunch periodlanguage, i.e., that the lunch period was to be taken after 6continuous hours, but as near to the middle of the shift aspossible. Wood testified that the Union withdrew the lasttwo paragraphs of section 9-10, relating to the reinstate-ment right of a terminated employee and the amount ofsalary that such employee would be entitled. However, theUnion was retaining its first paragraph which provided thatan employee who was designated for an economic layoff659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDretained the option of transferring to a previous depart-ment or job from which he had transferred in the pastrather than to be laid off. The discussion was turned,however, to the Union's dues-checkoff language andGunderson raised a particular question, according toWood, as to the word "assessment" and further Gundersonstated in regard to the Union's recognition and jurisdictionproposals: "You have a lot of gall to even ask us to respondto those proposals." Wood's testimony was undenied.The parties again met the following day from 4:15 to9:48 p.m. At the meeting Respondent addressed itself tothe subject of leave of absence and management rights bygiving the Union written proposals (G.C. Exhs. 52 and 53).With respect to leave of absence, Respondent's proposalset forth that the:Employer may, at its sole discretion, grant employeeswho apply in writing, an unpaid leave of absence not toexceed 30 days duration; provided however, that suchleave may be extended by mutual agreement betweenthe employer and the employee involved. All condi-tions of the leave and return to work must be in writingand agreed to by both the employer and the employeebefore leave is effective. Time on leave of absence doesnot count toward pension or other benefits, but suchleave will not constitute a break in service.Wood responded that the proposal should specificallyexclude sick leave and maternity leave from the 30-daymaximum limitation set forth therein. The Union offeredits counterproposal during the course of the meeting as toleave of absence incorporating, inter alia, a proviso thatmaternity leave and sick leave will not be limited by the 30-day maximum, and that the employee may continue hisinsurance coverage by paying the entire cost of theinsurance for the term of the leave of absence. Respondentspent some time discussing this counterproposal but ulti-mately did not agree because of the language excludingemployees on sick leave and maternity leave from the timelimit in the leave-of-absence clause. Ultimately, by the lastmeeting of March 22, Respondent did agree to exclude sickleave and maternity leave from the proviso. Gundersontestified that during the negotiations he was "apprehensiveabout putting something in writing regarding maternityleave" because of its being the subject matter of litigation"in the courts." He testified that he did not want to excludereference to maternity leave in the contract entirely.Respondent's management-rights clause proposal, sec-tion 1-04, read as follows:The Union acknowledges that [it] is the exclusivefunction of the Employer, unless otherwise expresslymodified in this agreement, to:(a) Maintain order, discipline and efficiency;(b) Hire, discharge, classify, direct, transfer, layoff,promote and discipline for cause;(c) Make and alter from time to time rules andregulations to be observed by the employees, andgenerally to manage the enterprise in which the em-6 In regard to the G.C. Exh. 54, i.e., the Union's proposal on grievanceprocedure, Gunderson testified that in December 1975 the same languageployer is engaged and to determine the methods andequipment to be used.After Wood objected to the management rights clause adiscussion of Respondent's "chain of command" ensuedand Wood testified without contradiction that at that pointGunderson stated: "Why don't you let the Company takecare of it in any manner it deems proper?" After somediscussion a caucus ensued at the request of Respondent.Neither Johnston nor Gunderson denied this aspect ofWood's testimony and I therefore credit Wood.The Union offered its counterproposal on grievanceprocedure (G.C. Exh. 54); recognition-jurisdiction (G.C.Exh. 55); and lunch periods (G.C. Exh. 56). Wood testifiedthat Gunderson's reaction was that Respondent wanted toexclude part-time employees and insisted on the right tobargain over the exclusion of part-time employees. Fur-thermore, Gunderson refused to accept the suggestion ofthe Union to incorporate the language from the mechanicalunit, i.e., the composing room-pressroom contract as beingtoo "tortured" with respect to grievance procedure. Ap-pended to the counterproposal with respect to recognitionin lieu of a jurisdiction clause, the Union set forth languagewhich provided that the Union recognize the Employer'spast practice of hiring stringers and correspondents, andthat pursuant to past practice their hire will continue andthey will not be covered by the terms of the agreement. Italso provided for the employment of temporary employeesduring the vacation season for a period not to exceed 90days; and further that "the Union recognizes that there hasbeen a past practice of supervisors from time to timeperforming bargaining unit work. This practice may con-tinue to the extent of the past practice." Finally, "stringers,correspondents and temporary employees shall not beemployed on work normally performed by regular employ-ees except as vacation replacements. Bargaining unit workwill not be performed by supervisors to the extent it wouldeliminate or displace a regular employee." (G.C. Exh. 55).6Respondent offered a counterproposal with respect torecognition (G.C. Exh. 57) which again simply stated:The employer hereby recognizes that the Union hasbeen duly certified and is the exclusive representativefor the purposes of collective-bargaining with respect torates of pay, wages, hours of employment, or otherconditions of employment for those employees in thenewsroom constituting the bargaining unit defined inNLRB Case 17-RC-7472 dated October 13, 1974.No offer was made to assuage the Union's fears withrespect to the dissipation of unit work by assignment tononunit employees. Nor did Respondent meet the modi-fied language of the Union's counterproposal with recogni-tion of the Employer's past practice of assigning nonunitwork. Wood testified that Gunderson again also refusedrecognition of part-time employees and that he, Wood,insisted on the certification language. Gunderson testifiedthat Respondent did not object to the Union's desire toquote "directly the certified unit" but was objecting to theUnion's insistence on a jurisdictional clause. According towas the source of confusion in the mechanical unit contract. He wasuncontradicted.660 THE LEAVENWORTH TIMESGunderson, supervisors performed work in the past andRespondent did not want the restriction of a jurisdictionalclause. As for example, an ad manager might be theCompany's main representative at a rotary club functionand therefore might bring back notes and compose a storyinstead of a reporter. Neither Johnston nor Gundersonexplained at the meeting nor at the hearing what wasspecifically objectionable about the Union's concession torecognize a continuation of past practice. Disagreementfurther persisted with respect to the Union's desire for theactual certified unit language rather than the Company'sinsistence upon referral to the case number, an indirectincorporation, because of Union's insistence upon someprotective jurisdictional language. The Union made nofurther written proposals with respect to recognition afterthe December 17 meeting.The union proposal of December 17 with respect torecognition was characterized by Gunderson on cross-examination as a "double recognition language whichborders on a jurisdictional type of approach." Gundersonconceded that Wood did agree to accept the Company'sproposal with respect to recognition in its section 1-01 ifthe Company would agree to drop the phrase "has beenduly certified" but that the Company did not agree to dropthat phrase. Wood conceded on cross-examination thatGunderson indicated during negotiations that he waswilling to abide by the Board's certification as to the unitand that the Union is certified as bargaining agent onbehalf of regular part-time employees. However, Woodinterpreted the employer's proposal of exclusion of part-time employees to exclude in effect "all" part-time employ-ees. He conceded on cross-examination he could not recallwhen or where or under what circumstances Gundersonspecifically wanted to exclude "all" part-time employees,but that was his conclusion. I cannot find on the basis ofWood's demonstrably poor powers of recollection thatGunderson specifically made a demand to exclude all part-time employees meaning "regular" and casual part-timeemployees. However, it is fairly clear that the Employer atno time made an effort to put the Union's anxiety to rest byspecifically setting forth language to assure them thatregular part-time employees would be included in the unitother than incorporation of the unit description. Theanxiety of the Union of course was based upon theEmployer's original section 9-01 proposal which read "Theparties agree that all part-time and temporary employeesshall be exempt from the provisions of this agreement."With respect to the matter of assignment of work, Wood'stestimony was unrebutted that Gunderson stated in negoti-ations that the right of assignment was necessary inmanaging a small newspaper and the Employer wantedfreedom to operate in the most efficient or economicalfashion. As a matter of practice, Respondent, except for anegligible period of time, employed no regular part-timeemployees.The final subject which involved a great deal of discus-sion related to the lunch period proposal and the Union'scounterproposal tendered during the meeting (G.C. Exh.56). The Union's proposal read as follows:A lunch period of at least thirty (30) minutes shall beallowed and shall be unpaid time. The lunch periodshall be scheduled as near the middle of the employee'swork period as the work load allows, except the lunchperiod on the Saturday night shift may be taken at theconvenience of the work load. Should the Saturdaynight shift consists of less than six (6) hours the lunchperiod may be waived by mutual agreement.The Employer's last written counterproposal on lunchperiods was tendered at a meeting on August 14, 1975,wherein it was provided:A lunch period of at least 30 minutes shall be allowed[for] employees who work continuously 6 hours ormore [and ] shall be unpaid time. The lunch period shallbe scheduled as near the middle of the employee's workperiod as the work load allows, except the lunch periodon Saturday night may be taken at the convenience ofthe office. [G.C. Exh. 28.]Gunderson testified that the chief problem which causedfailure of agreement between the parties as to lunch periodswas the Union's failure, in his words, "to comprehend theRespondent's problems with respect to deadlines." That isto say the newsroom operation operated under a fluctuat-ing deadline system and ran on a nonshift concept byemployees who did not work an 8-hour day. According toRespondent the Union was bargaining along the lines of alunch period proviso as set forth in the mechanicalcontract. However, the type of deadlines in the composingroom were quite foreign to the deadlines encountered inthe newsroom operation. Again the key note of Respon-dent's position on this point was the widest latitude ofdiscretion for the Employer.After a brief flareup of tempers during this meeting, abrief caucus was called by the Employer in order to letJohnston calm down a bit; and, upon the return of theEmployer, Gunderson asked for a union counterproposalon leave of absence in response to which the Unionsubmitted to the Employer its counterproposal of Decem-ber 17 regarding leave of absence. (G.C. Exh. 58). Materni-ty and sick leave were again excluded. Gunderson suggest-ed adjourning the meeting that evening at 9:48 p.m., inview of the unpleasantries that were exhibited by bothWood and Johnston toward one another. However, beforeadjourning Wood requested that Respondent check itsrecords with respect to the employment of a summer internand in particular as to how many days the intern workedduring the course of the year, and also whether the amountof days exceeded 90 days for the last two summers.Meeting 17, January 27, 1976: This meeting lasted from4:15 to 10:39 p.m. and essentially the same parties were inattendance with the exception of the addition of DonaldBerg, an attorney and industrial relations consultantemployed by Thomson Newspapers. Berg attended chieflyas an observer at the request of Gunderson. The followingsubject matters were again discussed without agreement:Leave of absence; management rights; section 20-01 of theunion proposal which set forth that the only parties to thecontract were the Employer and the Union and thatapproval of the agreement by the International Union didnot render it a party thereto; and section 20-02 relating tothe possible nullification of any section of the agreement661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby "any Federal law, rule or regulation pursuant thereto."Wood testified without contradiction that he again, futiley,asked Respondent for an explanation of the meaning of itslunch period proposal in regard to the 6-hour requirementvis-a-vis the middle of the shift allowance. Specifically,Wood testified without contradiction that Gundersonsuggested that lunch periods not be included in thecontract. The Union presented a proposal on struck workand a proviso setting forth the employee's right to honor apicket line of nonunit employees (G.C. Exh. 60), which isessentially the same provision as found in the mechanicalcontract, but no agreement was reached.The Union also submitted counterproposals with respectto sections 9-01 through 9-04 and 9-06 through 9-08 of theUnion's original proposal. Section 9-06 had already beenagreed to, i.e., notice time for discharge, and 9-08 was ineffect withdrawn; i.e., a limitation on the authority of themanaging editor to appoint heads of departments fromoutside the department. Section 9-01 dealt with theauthority and control of the newsroom as it was vested inthe Employer and his designated supervisor, with a caveat,however, that all employees must be advised as to theidentity of the supervisors. Section 9-02 set forth that theauthority of the Employer or his supervisor shall beexercised in a nondiscriminatory manner "under the lawand this agreement"; section 9-03 set forth that "allemployees shall perform such work as the Employer or hisdesignated supervisor may direct"; and section 9-04 setforth that "the employer or his designated supervisor shallbe the judge of an employee's competency. However, thefairness of this judgment may be subject to the grievanceprocedure set forth elsewhere in this agreement." Alsodiscussed without agreement was the Union's proviso in itscontract relative to protection of "priority" of employees;specifically, whether employees' priority would be protect-ed in situations of illness, attendance at an ITU seminar,school, or during residency at the ITU ConvalescentPrinters Home. In this regard, Johnston took the positionthat such language was not necessary because the eventual-ity was unlikely to occur and that the Union was just"garbaging up" the negotiations. At this point Woodstated: "We have our proposals on the table and we willnegotiate each, item by item." Gunderson responded:"Let's negotiate item by item and start with number oneand go straight through." Wood thereupon stated: "That isnot the way to do things. You do not go item by item, youmove around in the contract and try to find places tomove."With respect to the lunch period again the Employer wasopting for the greatest flexibility and was contending thatthe Union was refusing to abandon its shift concept ofoperations. Thus, Respondent took the position that a splitshift created a problem and that there would be no need fora lunch period whereas the Union's proposal might resultin a lunch period at 10 a.m. or 8 p.m. Respondent againrefused to agree to recognition because it contended thatthe Union was insisting on jurisdictional language which7 With respect to the January 27 meeting, Berg testified on cross-examination that Johnston stated orally that the Employer's wage proposalimplied the current wages received by the newsroom employees. TheUnion's original proposal calls for a wage increase of 50 percent above thehighest paid employee in the unit and apparently 100 percent above thewould be a hindrance upon its flexibility of operation. Asto the picket line clause the Employer took the positionthat there is no need for language of such in the contractinasmuch as those honoring the picket line would be "inthe same shoes" as the original strikers under the law.Also raised at this meeting was the issue of an annualwage review and merit salary increase for full-time employ-ees. Since 1971, the Employer has engaged in a wage andsalary review of employees outside of the composing roomand pressroom, which is covered by a collective-bargainingagreement, for individual employees employed on a full-time basis, and as a result has granted certain merit wageand salary increases to those employees usually in Januaryand July of each year. This was done during the precedingJanuary and July with the express waiver of the Union ofany objections to the continuation of that practice. At theJanuary 27 meeting, Wood raised the question thatinasmuch as it was the end of January why had no meritraises been given to employees in the newsroom unitwhereas in fact other employees not covered by themechanical unit had been given their periodic merit wageand salary increases pursuant to the periodic wage andsalary review. Wood reminded Respondent of that policyand stated that the Union expected the policy to continue.Wood testified that Johnston responded that the Employerhad a proposal on the table in relation to wages and that itwas within the Employer's discretion whether to reviewwages. Wood stated that he then insisted upon negotiationon wages. Wood's request then led to a discussion ofmanagement rights and company rules. Wood testified thatit was the Union's demand to negotiate on all rules thatmay affect the working conditions of employees. Gunder-son, whom I credit, testified that indeed Johnston'sresponse was that the Company had a wage proposal onthe table "that implied current salaries," to which Woodresponded, "We reject that." Apparently, at that pointWood did not ask Johnston what he meant by hisstatement that the Company had a proposal on wages onthe table. The meeting was adjourned at the suggestion ofGunderson about 10:39 p.m.7Meeting 18, January 28, 1976: The following day,January 28, negotiations recommenced at 4 p.m. and lasteduntil 10:36 p.m. Wood testified that he gave Respondent aletter consisting of the Union's statement of nonobjectionto the continuation and implementation of the Employer'spractice of wage and salary reviews and the granting ofmerit wage increases to all full-time employees in thenewsroom unit (G.C. Exh. 61). Wood testified that heasked Johnston if there were any problem but got noresponse. Neither Berg, who testified as to the meeting onbehalf of Respondent, nor Johnston rebutted this testimo-ny.8Bereavement leave was again discussed and Gundersonagain took the position that he couldn't abide by the earliertentative agreement in view of the Union's interpretationthat an employee on vacation would be entitled to tack onbereavement leave to his vacation time if a death occurredhighest paid reporter. Wood testified that he was unaware of what the wagerates were of the newsroom employees.8 Objections to cumulative testimony, particularly as to matters not inissue, were sustained by the Administrative Law Judge but as to this pointno testimony was offered by Respondent.662 THE LEAVENWORTH TIMEStherein. The lunch proposal was again discussed. Bergtestified without contradiction that Wood expressed afailure to understand the Employer's position with respectto the requirement of 6 continuous hours prerequisite for alunch period.The Union's proposal under section 15-06 was discussed.That proposal's proviso read: "Any new benefits offered toemployees of the Leavenworth Times or Thomson News-papers shall be granted to newsroom employees, withconsent by the union membership." The Employer op-posed any reference to parties other than LeavenworthTimes and Local 45. Berg testified that Wood told anunrelated story about his experience at Petersburg, Virgin-ia, with respect to the inability to obtain a better insurancecarrier because of alleged intermingling of directors of thenewspaper and the insurance company. Wood testified thathe pointed out that section 15-06 provided for its incorpo-ration into the employees' insurance plan and any im-provement contained in the Thomson master plan and wasnecessary because of the proposed zipper clause. Againbecause of Wood's earlier noted deficiencies as a witnessand in view of Berg's much more precise recollection andcertainty of demeanor, I credit Berg's recollection asopposed to Wood. According to Berg, at that point in thediscussion Wood's narrative of his Petersburg, Virginia,experience led to an argument wherein Wood calledGunderson a liar and French told Johnston to "shut up,"which resulted in the suggestion of a caucus by Johnston inorder to evaluate the Union's proposal on bereavement.The parties returned after the caucus but continued to talkin whispered tones about travel experiences. Wood inparticular narrated the difficulties and vicissitudes oftraveling.During the course of the meeting Wood again suggestedlanguage excluding maternity leave from the proviso ofRespondent relating to the limitation of leave of absence,but Gunderson stated that the issue of maternity leave wasin the courts and in a "state of flux," whereupon Woodsuggested using language which set forth that maternityleave and illness were not covered by the agreement.Gunderson then responded that he would entertain acounterproposal. Before the meeting ended, Wood submit-ted to the Respondent a letter requesting information onsummer intern Bryant Biggs (G.C. Exh. 63). Johnston tookthe position that Biggs was a summer intern and excludedfrom the unit and the information requested was notrelevant. Biggs had worked two summers in 1974 and 1975.Wood asked if Biggs would again work in 1976, andJohnston responded that no decision had been made.Wood reduced his request to a letter (G.C. Exh. 63)wherein Wood indicated that it was necessary in relation tothe Union's proposal "for this employment period not toexceed 90 days and your position that 90 days is not longenough." The information requested was the period ofemployment of Biggs during the previous two summers.Johnston responded by letter dated January 28 givenduring the course of that meeting, wherein it was recitedthat Biggs was a full-time student and that Biggs was not,therefore, within the bargaining unit inasmuch as "studentsdo not have the substantial and continuing intent in theemployment condition."Finally, the vacation proposals were discussed and theUnion suggested incorporation of the mechanical contractlanguage, but Gunderson refused, contending that theEmployer was not willing to reduce "everything to writing"and stated "when you reduce it to contract language it ismuch more difficult." Gunderson admitted stating duringthe course of the meeting: "When you organize a smallnewspaper or a small unit the employer is unwilling toreduce everything to contract."During the course of the meeting other areas werediscussed with no agreement such as the savings clause andthe impact of nullifying legislation, the Employer counter-proposal on leave of absence, and the protection of"priority" in different situations, such as when an employeeis on union business or military leave.Meeting 19, February 26, 1976: The parties at thismeeting remained essentially the same with the exceptionof an augmentation of the Union's bargaining team by thepresence of a mechanical unit employee, Gardner, andInternational Union Representative Jack Boris.Respondent commenced the meeting by submitting awritten counterproposal covering certain areas (G.C. Exh.70). The written counterproposal with respect to thesavings clause was directed to proposals and counterpropo-sals of the parties submitted at the meeting of January 28.It set forth as follows: "In the event that any section orsections are held to be in violation of the law, then suchsection or sections shall become null and void to the extentprovided by law consistent with the rights of the parties."Boris objected to the clause and complained about thephrase "consistent with the rights of the parties." Borisstated that he did not know the meaning of that phrasesince the Employer "has all the rights." It is not clearwhether Respondent gave any explanation in response.The second aspect of Respondent's counterproposaldealt with section 11-01, "holidays," of the Union'soriginal proposal. It offered consideration for the with-drawal of the Union's sections 18-03 through 18-05 andsection 18-24 (first seven paragraphs). These sections againreferred to the protection of loss of "situation or prioritystanding" under certain situations such as, for example,attendance at the ITU training center in Colorado, illness,activity on behalf of the ITU, and admission into the ITUprinters home (convalescent home). Also it related to theproposal that employees be granted leave of absence uponrequest and reinstatement upon termination of leave ofabsence. In return for the withdrawal of certain unionreproposals, Respondent offered to modify its previousposition with respect to priority protection by adding thefollowing language: "Sick leave shall not be covered by thisprovision; maternity leave shall be covered by statutorylaw." Respondent's earlier position, as set forth in itscounterproposal of January 28, was that in return forwithdrawal of the 18 series cited above Respondent wouldoffer section 11-01, which again incorporated an earlier"leave of absence" proposal of December 17 with anadditional language to the effect that: "The employer maycontinue group insurance coverage by paying the entire663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcost of the insurance for the term of the leave of absencesubject to insurance carrier conditions."9The third portion of Respondent's counterproposal ofFebruary 26 dealt with the distribution of cost of anarbitration transcript. It set forth that if either party desiresnot to share in the cost of the transcript then that partyshall not have access to the transcript without writtenpermission of the other party.In addition to Boris' objection to the savings clause, theUnion pointed out that its proposal provided that nullify-ing legislation only affect the particular portion of thesection of the contract, whereas the Employer's clauseregarding legislative impact would affect the entire section.With respect to transcription cost, the Union submitted acounterproposal which stated: "The employer and theUnion should share equally in the cost, fees and expensesof an arbitrator. If either party desires a copy of thetranscript, such party shall pay for their own copy" (G.C.Exh. 74). Wood simply testified that there was no agree-ment, although this matter was discussed. According toBerg's uncontradicted testimony, Boris appeared to havebeen taking a position that if the arbitrator had possessed acopy of the transcript then, in effect, both parties wouldhave assumed the cost of the arbitrator's copy, andtherefore, either party would have the right to inspect thearbitrator's copy. According to Berg, Gunderson repliedthat that was not the issue but rather the issue was"whether or not a party had the right to inspect the copy ofthe transcript where only the other party paid the entirecost of the transcript." A caucus was taken and a confusingdiscussion ensued over interpretation of the AmericanArbitration Association's rules. No agreement wasreached. At this point, according to Berg's uncontradictedtestimony, Wood again referred to the meeting in Januaryand accused the Company of accusing the Union of"garbaging up" the negotiations. Johnston tried to explainthat he used the word as a verb such as to "clutter." At thatpoint, Wood stated that the Company was proposing itslanguage with respect to the cost of distribution of thearbitration transcript so that it could hide any change itmight desire in the transcript. Gunderson did not respondto that accusation.Wood testified very cryptically that on February 26 thegrievance procedure was again discussed, but no agreementwas reached. No testimony was offered by Respondent asto what was discussed with respect to the substance of thegrievance procedure.The topic of Respondent's sick leave policy occupied agood deal of discussion at this meeting. Boris askedRespondent to define its policy. According to Berg,Gunderson responded that it was "discretionary" where-upon Boris objected that there was no standard. Again,according to Boris, Gunderson responded that there werestandards and at that point Johnston enumerated them.According to Berg, Johnston stated that the criteria thatthe Employer used in the past were seniority, length ofservice, ability, and past history of sick leave and how muchpay was granted. At that point, according to Berg, Boris9 With respect to the reference in the counterproposals regardinginsurance, it should be noted that as of January 28 there was nocounterproposal by the Company on the substance of an insurance programobjected and Gunderson attempted to explain that Re-spondent effectuates its sick leave policy on an ad hocbasis. Boris' answer to that was "we're going to have it."Wood testified that Gunderson refused to reduce its sickleave policy to writing, and stated that "until you under-stand that, we're going to have problems." This statement,which I credit, is in accord with Respondent's standthroughout negotiations that at most it would set forth inthe contract that sick leave was to be accorded pursuant tothe discretion of the Employer, but that anything beyondthat was too difficult to reduce to writing because of thenebulous nature of its ad hoc decision making process.At this meeting, Wood reduced to writing, in the form ofa written letter to Johnston, the following request: "Wehereby request your duration of sick [sic ] leave with pay foreach employee over the past 2 years and the amount oftime lost without pay during this time. We wish to knowthe reasons for granting pay or not granting pay" (G.C.Exh. 71).Another topic discussed at length was the Union'sproposal with respect to lunch periods. After the discus-sion, Respondent took a caucus and returned and submit-ted a counterproposal on lunch periods (G.C. Exh. 72). Itset forth as follows:A lunch period of at least 30 minutes shall be allowedan employee who works continuously 4 hours or moreand shall be unpaid time. The lunch period shall betaken as the work load allows especially on Saturdaynight."The Union submitted a counterproposal (G.C. Exh. 73). Itset forth as follows:A lunch period of at least (30) minutes shall be allowedand shall be unpaid time. The lunch period shall bescheduled as near the middle of the employer's workschedule as the work load allowis]; provided anemployee who works 4 hours or less on a particular dayshall receive no lunch period by mutual agreement."The record is not clear why an agreement was not reached.Presumably, the Union's position was that it objected tothe word "continuously" as it had in the past and that itsposition was that an employee was entitled to a lunch houras long as he worked 5 or more hours. Thus, a lunch couldbe taken in the middle of a 5-hour shift, that is, after 2-1/2hours. Respondent's position apparently was that anemployee must work continuously for 4 hours before heshall be granted a lunch period. In the past meetings,Wood had testified that he had difficulty in obtaining adefinition from Respondent as to the word "continuously"and, indeed, this is what prompted the current exchange ofcounterproposals. Wood's testimony is not clear, however,that at this meeting Respondent refused to explain themeaning of its current counterproposal. In any event, noagreement was reached.Prior to taking a dinner break at 7:45 p.m., the Unionsubmitted its written letter regarding nonobjection to aor pension plan. Also, there was no new union proposal on January 27 orJanuary 28 with respect to a pension plan or insurance.664 THE LEAVENWORTH TIMESwage increase to Respondent (G.C. Exh. 75). This letterreferred to the past written request of January 28, whereinit waived objections to the implementation of a wageincrease for all full-time newsroom employees. The letteralso reflected that wages had been put into effect every 6months for several years, and that the latest increase wasdue "in early January." The letter concluded by stating"should the company continue to withhold this increase,the Union will have no alternative but to view it as unfairlabor practice." It is conceded by Respondent that a wagereview was made in January of all employees not coveredby the mechanical contract, and that there were grantedselective merit wage increases. Furthermore, there is noissue that employees in the newsroom would have beengranted merit increases on a selective basis had it not beenfor the negotiations. After the dinner break the partiesresumed bargaining about 8:30 p.m., and discussed thedistribution of transcript cost as referred to above. Theyalso discussed the topic of sick leave in relation tovacation; i.e., the Union took the position that an employ-ee on vacation who becomes ill should be able to tack ontohis vacation pay, sick leave pay. The Respondent refused.Johnston stated "an employee cannot come off vacationand go on sick leave."Wood then turned to the topic of the December 17 unionproposal on recognition and asked specifically, what theproblem was, if any, with respect to excluding stringers andcorrespondents from the coverage of the contract.According to Wood, Gunderson responded that theywere already excluded and Wood stated that the Board'scertification was silent as to stringers and correspondents.Gunderson, however, repeated that there was no need torefer to their exclusion. Gunderson then referred to thesection 9-01 with respect to the exclusion of part-timeemployees, and Wood stated that he responded to Gunder-son by stating that the Union had already rejected theEmployer's proposal to exclude part-time employees. Ashort caucus was taken by Respondent and upon theirreturn, Wood requested information on Bryant Biggs.Johnston responded that information as to Biggs was notpertinent because Biggs was not in the unit whereupon theparties agreed to adjourn and to meet on March 22.Meeting 20, March 22, 1976: Essentially, the same partieswere present except for the absence of Gardner and Boris.The meeting lasted from 4 until 11:10 p.m. The meetingcommenced with a presentation by Johnston to Wood of awritten response to Wood's February 26 letter requestingsick leave information (G.C. Exh. 76). Therein Johnstonresponded: "As stated at the bargaining table previouslythere is no distinction between hours worked and sick leavepayments on company payroll records, so as to answeryour inquiry." Wood asked whether anyone at the bargain-ing table recalled ever being off on sick leave, and Mrs.Williams, a member of the union team, indicated that shehad been off at one time for an entire week because ofillness and did receive pay. At one time Johnston hadindicated that there were instances of individuals beingpaid for I-day absences because of illness but as toanything beyond that he had no recollection. Apparently,Mrs. Williams' absence occurred 5 to 6 years earlier.Johnston recalled that there were two instances whereemployees were on extended sick leave, one of whichinvolved Mary Combs, but he was not certain. Wood askedJohnston to check his records as to the interruption ofemployment of Combs to determine whether that interrup-tion correlated in time to her illness. Johnston agreed to doso. He had said that Combs had been employed 10 yearsand the search might have to encompass 10 years. Wood,however, asked Johnston to go back 2 years from thatpoint. It should be noted that the Union never asked forspecific records but only information. Johnston agreed tosearch his records to see if there was any interruption inCombs' work record and to see if during a period of timeshe did not receive compensation which might correlate tothe time of her illness. However, Johnston still remindedWood that despite what the records would indicate, theEmployer's policy was still the same; that is, to look at eachsituation from a discretionary aspect and it was not likelythat any two situations would be the same. Johnstontestified that subsequently he did make a search of recordsgoing back 6 years and that he had assembled recordspreparatory to a meeting that was to be held on April 6 butwas subsequently canceled. Johnston testified that heresearched the "payroll sheet" which does not revealwhether or not an employee was out on sick leave duringthe period in which he or she was compensated. However,he conceded on cross-examination that he did not researchthe timecards because "I had no reason to believe theywere marked sick." The timecards had not been in useprior to March 1975.Therefore, whatever data was revealed on the timecardscould only reflect a period of about I year prior to theMarch 22 meeting. However, Johnston was completelyignorant of what information could be obtained fromtimecards and he merely assumed that they would notreflect whether an employee was compensated while theywere out on sick leave.According to Berg, Gunderson reiterated the Employer'sdiscretionary sick leave policy and stated that it was only aproblem with respect to inserting it into the contractbecause of the difficulty of reducing to contract languagestandards which were relied upon by the Employer, andwhich varied and were determined on a case-to-case basis.Thus, up to this point the Employer offered no counterpro-posals which made any attempt to reduce the criteria towriting.Wood asked Respondent as to what its intentions werewith respect to the selective wage increases which were dueto newsroom employees in early January. He received theresponse that to acquiesce to merit wage increases wouldhave the effect of altering the Company's wage proposal;i.e., the current wages being paid. Respondent thenrequested a caucus at 4:48 p.m., returned at 6:02 p.m., andpresented a "wage proposal" (G.C. Exh. 77). Its wageproposal, section 8-01, read as follows:The policy of review and the adjustments of individualsalaries at the discretion of the employer shall continue,and salary determination will be based on length ofservice, proficiency, and demonstrated professionalability, provided that no full-time employee includingnew hires recognized as included in the bargain unit asdefined [in] NLRB Case No. 17-RC-7472, dated665 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 13, 1974, shall receive less than a weekly wagespecified in the following categories:News/EditorEditor/Reporter -----Editor/Compiler -----Photographer/Reporter -----Reporter -----Compiler/Reporter -----News Assistant -----Any change in the wage category for each employeeshall be determined by the employer based on the mostsuitable category as reflected by the employee's assign-ments over the preceding 6 months.Wood raised several questions concerning this "wageproposal," particularly as to whether each category wasmeant to encompass each one of the then seven employeesin the newsroom unit. Johnston explained that the numberof categories set forth was merely coincidence and thatsome categories would not necessarily have been extant atthat point, as for example, "news assistant." As Bergtestified, Johnston explained that these categories were tobe used as a way of "moving toward the establishment offramework from a salary or a wage proposal." Berg furthertestified that, in response to Wood's questions concerningwho would be classified as a reporter, Johnston responded:"Slotting individuals is judgmental by the employer" andthat he, Johnston, would have to consult Anderson as towho would be placed in that category. According to Berg,Wood asked Johnston what was meant by the blanksfollowing each classification, and Johnston responded thatthey were initial steps to a framework and conceivably tobe steps based on length of service. According to Berg,Wood also asked about the variations of pay between thesenior employee versus the new employee, and Johnstonresponded that "this would provide for steps to be"negotiated" and that the proposal implied the "currentwage scales [then] in effect at the Leavenworth Times."The discussion terminated. Berg was corroborated byGunderson, who testified that Johnston explained that theCompany's proposal on the table was the "current wagescale" which was implied therein, and that Johnston statedthat wages and fringe benefits were to be the subject ofbargaining. According to Berg, Johnston stated that he hadmoved by effecting two wage and salary reviews andselective merit increases in 1975, but that the Unionremained at the same wage proposal as contained in theoriginal contract proposal. On the other hand, Wood'srecollection was that when presented with the March 22"wage proposal" he objected that the language of theproposal left wages at the discretion of the Employer,particularly in view of the blanks following each of the jobclassifications. Wood testified that in response to hisobjection, Johnston stated that salaries were to be deter-mined at the discretion of the Employer. Wood testifiedthat he asked Johnston to fill in the blanks and also toimplement the periodic wage and salary review and meritincreases, and that Johnston responded: "The fact that weto Subsequently, in June 1976, Respondent notified the Union of aproposed wage increase which did go into effect with the July 1976 payroll.are bargaining has [preempted] our willingness to becomecompassionate with the people ... what you are countingon is that we are going to keep sweetening the kitty, andwhen we get down to the end you're are going to want us to[sweeten ] it some more." Wood further testified that whenhe asked for a direct answer as to whether the wage andsalary review and merit increases were going to be put intoeffect, he received no answer except that Gunderson feftthe room upon a short recess and returned and gave nofurther answer. I do not credit Wood's testimony thatJohnston insisted that wages would be left to the discretionof the Employer. The proposal on its face clearly indicatesa specification for a minimum weekly wage for eachspecific category. However, what the proposal clearly doesindicate is that the Employer shall have discretion toreview and institute wage increases beyond that minimum.Therefore, I credit Berg and Gunderson that Respondentwas not taking a position that the minimum rates were tobe left blank only to be filled in at the discretion ofRespondent. However, it is conceded that, with respect tothe implementation of the January wage review, which infact had been performed by Johnston earlier in January,and specific figures for selective merit wage increases forfull-time employees which had been reached, they wouldnot be implemented so as not to "[sweeten] the pot," and,further, Wood conceded that Johnston did state that "thefact that we are bargaining has [preempted] our willingnessto be compassionate." It is Berg's uncontradicted testimo-ny that at the March 22 meeting Johnston stated thatRespondent's total dollar package would include wagesand fringe benefits, that they were all tied together andwould be considered "economic," that Johnston remindedthe Union at the March 22 meeting that the Union still badon the table its original 1974 wage proposal, and thatsubsequent to that wage proposal Respondent had put intoeffect two merit wage increases.'0Prior to this March 22,1976, meeting, Johnston had consulted with Berg withrespect to the implementation of the two earlier wageincreases. Johnston also wanted to put in effect the January1976 wage review and merit increases and he againconsulted with Berg as to whether or not he should do so.However, Berg advised him not to put in effect the January1976 wage increases for the newsroom employees, andinstead advised that Respondent make its wage proposal"to stay at the current level and see if this would push thenegotiations forward." Berg testified that this advice wasbased on the fact that he wanted to see the parties "moveforward and end up with a meaningful collective-bargain-ing agreement," and that he thought that this was one waywhich would put some impetus toward that goal.The discussion turned to other matters. Gunderson notedthat the Union's dues-checkoff provision was still on thetable. Wood responded affirmatively, but apparently noagreement was reached, although it appears that Gunder-son withdrew his doubts as to the legality of the clause.Respondent presented a counterproposal on lunches andleave of absence (G.C. Exh. 78). It provided in part that anemployee would not be required to work continuously for 6hours without a lunch period. It also provided in part for666 THE LEAVENWORTH TIMESthe exclusion of sick leave and maternity leave from theprovisions of the contract with respect to leave of absence,thus not limiting sick leave and maternity leave to the 30-day maximum. With respect to the lunch period severalmore proposals and counterproposals were entertained andthe Union finally accepted Respondent's last counterpro-posal (G.C. Exh. 81). That proposal provides "30 minutesof unpaid time for an employee who works continuouslyfor 4 hours or more whereas an employee who works lessthan 4 hours shall receive a lunch period at request onlyupon approval by the employer," and finally that "thelunch period would be taken as the workload allows but[in] no instance shall an employee be required to work for6 hours without a lunch period." With respect to the leave-of-absence clause, Respondent agreed to accept theUnion's counterproposal on leave of absence and tobargain later with respect to the 18-03 through 18-05series.The previous discussion relative to the distribution oftranscript cost was repeated and no agreement wasreached.The parties mutually agreed to meet again on April 6,1976. Thus, during the 10(b) period the only agreementachieved by the parties were those on March 22, relative tothe lunch period and the leave-of-absence clause. On April2, 1976, in Case 17-RD-608, employee Stephen L. Siga-foose filed a petition for decertification with the RegionalDirector. Accordingly, Respondent canceled the scheduledmeeting for April 6 and refused to meet thereafter.Willets ConversationsWilliam G. Willets was employed at the LeavenworthTimes in October 1974 in the newsroom unit. When he washired he was told by Managing Editor Anderson that meritraises were due the following January. Therefore, heexpected a raise in January. In January 1975, he spoke toAnderson and asked him if he were to receive a merit wageincrease and was told that wage increases were tied up inunion negotiations. In January 1976, he received no wageincrease, and therefore, he approached Anderson andasked him why he did not get a wage increase that January.Anderson told him, according to his unrebutted testimony,that salary and wage increases were not given to thenewsroom unit employees at that time because Respondentwas engaged in negotiations for a contract with the Unionand wages were a topic for negotiations. Furthermore,Anderson told him that any raises given to employeeswould be a starting point for the Union in negotiations forthe ultimate contract that was to be signed, and that theUnion up to that point had failed to make "any movementin economics." There was no mention at that time of votingout the Union. In February, Willets engaged in anotherconversation with Anderson in regard to his salary. Hismemory was admittedly "foggy" but he did testify that hehad been promised a wage increase in October to be givenaround the first of the year if he did a good job, but that inFebruary Anderson told him that he would not get a meritincrease because of the union negotiations. Willets againapproached Anderson in April 1976. This occurred subse-quent to the filing of the decertification petition. BothWillets and Anderson stated in the conversation that theywould both be glad when the election was over with "oneway or the other," The conversation also occurred after thefiling of the unfair labor practice charge in Case 17-CA-7077. On direct examination, Willets testified that Ander-son stated that he was aware of the decertification petition,that Anderson expected that a vote would be taken onwhether or not to have the Union as a bargaining agent,and that he expected that the Union would be defeated.Willets then testified that the two of them discussed salariesand that Anderson stated that when he had the opportunityhe would be giving salary increases "to me and SteveSigafoose, the largest on the staff." On cross-examinationWillets testified that he stated to Anderson that he, Willets,would be glad when the decertification petition was "overwith" so he could negotiate directly with Anderson aboutraises, whereupon Anderson stated that it was improper forhim, Anderson, to talk about raises with Willets becausethat could be construed as an unfair labor practice. Willetsthen clarified his testimony on direct examination bystating that at that point Anderson told him that he andSigafoose would "probably be getting increases if andwhen any were granted 'based on job performance.' "Thereupon Willets asked how large the increases would beand Anderson responded that it would "not be proper forthe managing editor to talk to employees about how big araise they would get." Willets conceded he never askedwhen he would receive a wage increase but stated that "itwas implied" that they would be received "after theelection if the Union was defeated." On further questioninghe changed his testimony to state that it was "implied" thatraises would be given after the "Union negotiations" werecompleted and "not necessarily after an election." This isthe extent of testimony that the General Counsel hassubmitted in support of its contention that Respondent"solicited" and "encouraged" the decertification petition.This contention, however, was not alleged as a violation inthe complaint. It was, however, argued by General Counselto be evidence of the Employer's state of mind with respectto collective bargaining and, therefore, evidence of surfacebargaining.Case 17-CA-7100Factual BackgroundThe complaint alleges that on or about March 13, 1976,at his home, Johnston did inform an employee that hisstarting wages might be higher if he did not join the Union,and further that he did tell an employee that if he did notjoin the Union he would be subject to harassment fromother employees. This allegation relates to a conversationin the home of Mr. Johnston with an applicant for aposition as a pressroom employee at The LeavenworthTimes. The pressroom employees have been representedfor a period of many years and covered by successivecontracts, the current one of which does not expire until1977. Respondent moved to sever this complaint on thegrounds that it related to a unit other than the newsroomunit. General Counsel, however, has taken the position thatalthough it relates to an employee in a unit other than thenewsroom unit it is indicative of Respondent's mentalstatus vis-a-vis the Union and, therefore, it is material to the667 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresolution of the bad-faith bargaining allegations in thecompanion case. Respondent's motion to sever was denied.Employee Mika Fowler testified that he entered on dutyon March 15, 1976, as a pressroom apprentice. Prior to hisentering on duty he engaged in a conversation withJohnston on Saturday, March 13, at Johnston's home uponinvitation. The conversation was characterized withoutcontradiction as one of Johnston's giving the new applicantfatherly advice. It lasted for approximately 45 minutes andcovered a description of the job for which the applicantwas hired, the amount of salary he would be paid, and theinsurance coverage. Fowler testified that Johnston told himthat Kansas was a "right to work state" and that he was notrequired to join the Union. However, Johnston did tell himthat the employees in the pressroom were union membersand had boasted that if any employee refused to join theUnion he would not last more than a week. Therefore, hetold Fowler that he could expect to be subjected to verbalharassment by fellow employees should he decide not tojoin the Union.Johnston further told Fowler that The LeavenworthTimes had recently converted to the coldtype process.Inasmuch as Fowler had had experience in that processwhich exceeded the experience of the journeymen-press-men then employed at Leavenworth Times, some tactwould be required by Fowler in his relations with fellowemployees; that is, Fowler was told not to "come on toostrong." Furthermore, Johnston told Fowler that there hadbeen some opposition by the Union to his being hired; thatis, the Union had been suggesting that Respondent transfera composing room employee to fill the opening which wascaused by the retirement of a pressman. Fowler testifiedthat he was advised by Johnston that under the composingroom and pressroom contract he would start off in the firstyear of a 4-year apprenticeship program whereunder hewould get 60 percent of the journeymen's rate, and that theonly acceleration under the contract would be dependentupon a recommendation of the joint apprenticeship com-mittee pursuant to provisions in the composing room-pressroom contract. However, Fowler also testified thatJohnston told him that if he did not join the Union that itwas possible that he could receive a raise in 2 weeks' time ifJohnston liked the nature of his work. He further testifiedthat Johnston told him about the existence of the Metro-politan Insurance coverage of nonunion employees, butdid not mention the Blue Cross coverage of union employ-ees. Ultimately, Fowler did not subscribe to either pro-gram. As a matter of fact he was not eligible for theMetropolitan Insurance program but he testified that hewas not made aware of his ineligibility.Johnston testified that he indeed had such a conversationwith Fowler but that he did not suggest to Fowler that hecould receive a raise in 2 weeks if he did not join theUnion. Furthermore, Johnston testified that he told Fowlerthat Respondent maintained two hospitalization insuranceprograms. Employees not represented by union contractwere eligible for the Metropolitan Insurance program, andBlue Cross and Blue Shield extended to employees coveredby the union contract. Johnston testified that he specifical-ly told Fowler that he would be under the jurisdiction ofthe Union. Further, he admitted telling him that hisadvancement was subject to review by the joint apprentice-ship committee but denied telling him that he couldadvance I or 2 weeks if he did not join the Union. Johnstondenied telling Fowler that he had an option for insuranceplans. Johnston explained that the reason that he discussedthe existence of two insurance plans was that Fowler'sbrother had been employed and was eligible for theMetropolitan Insurance plan and, therefore, he wanted tomake certain that Fowler was aware that the insurancecoverage that his brother had would not be applicable tohim so that there would be no confusion on his part as towhich insurance plan he was eligible for. As a matter offact Fowler subsequently joined the Union but testifiedthat he was subject to no harassment.The resolution of credibility in this particular conversa-tion becomes quite thorny. Fowler had no direct interest inthese proceedings and no apparent motive to misrepresenthis conversation with Johnston. Johnston had gone out ofhis way to provide Fowler with an opportunity t9return tohis hometown from an employment situation in anothercity. On the other hand, it would be illogical for Johnstonto have warned Fowler of the possible harassment he mightreceive from fellow employees if he refused to join theUnion, and then attempt to discourage bim from joiningthe Union and incurring the wrath of his fellow employeesand their harassment by offering him the possibility of anaccelerated advancement which would contravene pre-scribed contractual procedures covering all unit employees.Surely, Johnston was aware that Fowler would be coveredby the contract. He was no novice, having held hissupervisory position for several years, and was well awareof the bargaining relationship between Respondent and theUnion over the years. He was well aware of the terms of thecontract. What good would it have been to Johnston hadhe wished to discourage Fowler from joining the Union ifin fact Fowler did not join the Union only to discover thathe was not eligible for Metropolitan Life Insurancecoverage and that any acceleration would run afoul of theunion contract. Such a development would only accelerateFowler's eventual union membership. Moreover, John-ston's demeanor as exhibited throughout many hours ofexamination and cross-examination impressed me as thatof a sincere, honest witness who made no attempt toexaggerate, refurbish, modify, or explain away testimony.He impressed me as being fairly forthright and sincere.Fowler, on the other hand, although he had no apparentmotive to tell anything other than the truth, impressed meas having for some unknown reason a deep-seated antago-nism. I can only conclude that whatever the basis of thisantagonism it obscured his recollection, and that hemisunderstood the purpose of Johnston's reference to theMetropolitan Insurance coverage and somehow implied analternative course of advancement when Johnston ex-plained the advancement procedures set forth in thecomposing room-pressroom contract. I therefore creditJohnston's version of this conversation.668 THE LEAVENWORTH TIMESAnalysis-Case 17-CA-7077The Bargaining RelationshipSection 8(d) of the Act mandates the parties in abargaining relationship "to meet at reasonable times andconfer in good faith with respect to wages, hours, and otherterms and conditions of employment, or the negotiation ofan agreement." The Board has stated on numerous occa-sions that "the obligation to bargain collectively does notcompel either party to agree to a proposal or require themaking of a concession." Tomco Communications Inc., 220NLRB 636, 637 (1975). The Board may consider thetotality of the employer's conduct in arriving at a determi-nation as to whether that employer was engaging in hardbargaining or merely surface bargaining, with no sincereintent of reaching an agreement. N. LR.B. v. Reed & PrinceManufacturing Company, 205 F.2d 131, 138-139 (C.A. 1,1953), cert. denied 346 U.S. 887. A review of the Employ-er's conduct in this case fails to reveal that Respondentsought to evade agreement on a contract by means ofrefusing to meet and bargain, or by refusing to schedulemore frequent meetings, or by refusing to meet in extensivebargaining sessions. Clearly, Respondent was willing to sitand talk at length with the Union in some 20 bargainingsessions. General Counsel and the Charging Party arguethat we must look to the conduct of the Employer awayfrom the bargaining table to help shed light upon itsattitude in negotiations. However, the argument thatRespondent solicited or encouraged the decertificationpetition is based upon meager evidence in the form oftestimony of employee William Willets with respect toconversations with Managing Editor Anderson. His testi-mony was far from consistent as to precisely what was saidand his recollection as to when the conversations occurredwas extremely unsure. The decertification petition andunfair labor practice charge had been filed at the time ofhis most recent conversations with Anderson. In the finalanalysis, after cross-examination, his testimony recited astatement by Anderson that merit increases would not begiven until after "union negotiations" were completed. It isa far cry from evidence that the Employer advised itsemployees that .hey would receive a wage increase if theyvoted against the Union. At most, Anderson's statement isreflective of Respondent's announced position at thebargaining table that it would suspend the semiannualmerit increase for employees in the newsroom unit. Thevalidity of that conduct will be discussed, infra. A determi-nation of that unilateral action violative of Section 8(aX5)need not depend upon its propagation to employees. IfRespondent engaged in conduct violative of Section 8(aX5)of the Act, the necessarily resulting erosion of the Union'ssupport among the employees in any event makes theconducting of a decertification election untenable. There-fore, I find little value in the testimony regarding Ander-son's conversation with Willets. In short, it is subsumed inthe issue of whether or not Respondent unilaterally and inviolation of Section 8(aX5) withheld the semiannual meritincreases to the unit employees.General Counsel and Charging Party allude to Respon-dent's conduct in the companion case as further indicia ofbad faith. This conduct related to the hiring of an employeein a unit separate and distinct from the newsroom unit. Theemployer had for many years a collective-bargainingrelationship and had executed successive contracts with theUnion. All employees in the mechanical unit were mem-bers of the Union. As indicated above, I do not concludethat Johnston attempted to dissuade a prospective employ-ee from joining the Union. The only factual elementremaining in that case is that Respondent advised anemployee of rumors that if he refused to join the Union hewould be subject to harassment from fellow employees. Ifail to see any relevance of that conduct, which if anythingencourages an employee to join the Union, to the issue ofthe Employer's good faith at the bargaining table in thenewsroom unit. Therefore, I must necessarily have recourseto an evaluation of the conduct of the Employer at thebargaining table.The Charging Party places great emphasis in its briefupon the alleged tardy submission of Respondent of itscontract proposals to the Union on February 3, manymonths after the August 1974 certification. It furtherstresses the lack of progress in the first three meetings.However, this is an untenable position in view of LocalPresident French's casual approach to these meetingswhich he characterized as a mere "familiarization" process.He quite agreeably spent three whole bargaining sessionsreciting the Union's position which he himself did nottotally understand. He did not make a demand for anycompany proposal until well into negotiations and admit-ted that his explanation of the union proposals would take"quite some time" anyway. Though he received a proposalfrom the Employer on February 3, he made no effort toobtain meaningful assistance from the International Unionuntil he called Wood on February 22.It is next argued that Respondent engaged in conduct atthe bargaining table which is violative of the Act byreneging on contractual provisions upon which there hadbeen previous agreement. There is some rather mildtestimony in the record that at the point when Woodentered negotiations he had understood that there hadbeen some prior agreement. However, this is clearlyinconsistent with French's testimony that the meetingswere merely a "familiarization" at which no in-depthconversation took place. Therefore, Johnston's testimony iscredited wherein he set forth that although he nodded hishead and indicated that there may not be problems onsome language, or that he understood the Union's position,there was no agreement as to any contractual provisionprior to Wood's entrance on the bargaining scene.More specifically, the General Counsel and the ChargingParty argue that Respondent engaged in bad faith when itreneged on its previous agreement with respect to bereave-ment leave. Certainly it is as General Counsel argues well-settled Board law that withdrawal from a previous agree-ment "without good cause" demonstrates a lack of goodfaith on a part of an employer. However, Respondentherein did not frivolously withdraw his tentative agreementon bereavement leave. A genuine disagreement arose overwhether bereavement leave accrued to an employee whileon vacation. Thus, Respondent, in order to clear up amisunderstanding as to the scope and extent of bereave-ment leave, withdrew its prior agreement. Under such669 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances I do not find that such conduct is indicativeof bad faith. Cf. Holmes Typography, Inc., 218 NLRB 518,524 (1975).An evaluation, therefore, must be made of the totality ofthe Employer's conduct at the bargaining table includingits contract proposal, its posture with respect to theproposals of the Union, its willingness to make concessionsor not to make concessions, its willingness to negotiate withrespect to the basic elements of the collective-bargainingagreement, and its statements at the bargaining tableindicative of its attitude. To do so, it is necessary, therefore,to delve in great part into the pre-10(b) period in order toevaluate Respondent's subsequent bargaining stance. Wal-Lite Division of United States Gypsum Co., 200 NLRB 1098(1972). From the outset of negotiations Johnston himselfmade clear that Respondent as a smalltime newspaperoperation could only operate effectively with the fewestpossible limitations upon its management prerogatives.Although Respondent was willing to sit and negotiatemeeting after meeting for 20 meetings with the Union, andavowed an express intent to reach collective-bargainingagreement, its concept of a satisfactory collective-bargain-ing agreement and its determination to avoid as manyrestraints upon its descretion as possible were of such anature as to render any possible agreement with the Unionas extremely remote. Undoubtedly, Johnston was con-cerned about the impact upon the efficiency of running thissmall newspaper with a circulation of only 10,000 and anewsroom complement of only seven employees. Certainly,it is a valid and legally viable basis for an employer tonegotiate as best he can the most advantageous contractfor himself. The problems of running a small newspaperare indeed unique problems. Clearly, it was an endeavorwhich differed from the negotiations of a mechanical roomcontract to which the union negotiators had expertise.However, Respondent's insistence upon the highest degreeof discretion in the operation of its business came nearly tothe point of a demand that the collective-bargainingrepresentative of the employees in that appropriate unithave little or no impact upon some extremely basicconditions of employment. This is evidenced by thenumerous occasions where either Gunderson or Johnstonresisted contractual references to vacation scheduling,vacation carryover, sick leave, compensation for businessexpenses, leave of absence, etc. The keynote was that theEmployer wanted to retain its discretion in these areas.Thus, although Gunderson testified that Respondent neverasked for a reduction of present benefits of employees, hedid not specifically rebut Wood's testimony that onNovember 6, 1975, "Mr. Johnston told [the Union] at thispoint that if we insisted on sick leave [in] the contract, itmight restrict the amount of the sick leave that people inthe bargaining union would receive." And further during adiscussion on vacation proposals on January 28, 1976,"Mr. Gunderson said that when a union organizes a smallnewspaper like this, the employer is not willing to reduceeverything to contract. He emphasized it by repeating thatstatement, saying, 'Yes, the employer is not willing toreduce everything to writing.' He said, 'When you reduce itto contract language, it is much more difficult.' " Thus, thekey message to the Union was that the employees should"trust us." However, the very concept of collective-bar-gaining involves the objective of a collective-bargainingagreement which sets forth to employees certain definitiveassurances as to their terms and conditions of employment.Further evidence of the employer's determination toremain unfettered by the restrictions of a collective-bar-gaining agreement is its very contract proposal whichcontained no reference to sick leave, pensions, life insur-ance, or hospitalization benefits despite the fact that theemployees in the newsroom unit were the recipients ofthose benefits. Gunderson made a rather specious effort tocharacterize the information relating to presently enjoyedbenefits submitted to the Union early in negotiations as an"offer," or as a "commitment," but he finally concededthat Respondent never at any time made a specific offer toput those benefits into the contract. Respondent's contractproposed and contained a zipper clause and a broadmanagements rights clause which, in view of Respondent'sposition with respect to eliminating from the contractreference to numerous benefits of employees, was actuallya contract proposal offering little or no assurances toemployees as to their basic conditions of employment.Respondent's offer with respect to wages and salaries,when it finally came extremely late in negotiations, was ineffect an offer that the employees continue to get what theyhad been getting in the past, and that any increases beyondthat would be subject to the Employer's own review anddiscretion. With respect to wages, Gunderson had persistedin evading or diverting the negotiations away from thatsubject toward what he considered "the gut issues" of thenoneconomic area. However, it was clear that very littleprogress was being made on those so called gut issues suchas sick leave, where the Employer adamantly insisted oncomplete discretion; jurisdiction, where Respondent adam-antly insisted on the right to assign unit work to whomeverit wished; leave of absence; vacations; etc. Prolonged,agonized discussion took place over the semantics of arecognition clause, the verbiage involved in an outsideactivities clause, and a lunch period proviso despite effortsby the Union to accommodate the Employer's productionproblems. Respondent's first proposal of any substancewith respect to wages occurred at the March 22 meeting.This occurred after 19 previous bargaining sessions. Itsproposal encompassed a breakdown of a minimum rate ofpay which it stated was "implied" as the current salary forclassifications that were not yet in existence. The attemptto categorize job functions indeed was a peculiar stand foran employer who had been arguing against artificialrestraints and limitations embodied in a collective-bargain-ing agreement unsuitable to a small newspaper operation.In any event its refusal to get into negotiation of economicmatters up to that point ran contrary to the concepts ofgood-faith bargaining. The Adrian Daily Telegram, aDivision of Thompson Newspaper, Inc., 214 NLRB 1103(1974).Also revealing of Respondent's attitude toward bargain-ing is the admitted suspension of the semiannual practiceof evaluating and implementing selective merit wageincreases for full-time newsroom employees on or aboutJanuary 1, 1976. Respondent argues in its brief that theaction was not unilateral and in any event was a justifiable670 THE LEAVENWORTH TIMESuse of economic power and a tactical bargaining tool inorder to expedite agreement on a contract, and in particu-lar wages and salaries. Clearly, the action was unilaterallyconceived. There is no question that the Employer didmaintain such a practice of salary and wage reviews andmerit increases. The January review was made and figureswere arrived at but employees in the newsroom unit werenot granted a wage increase in January. The question wasfirst raised by Wood at the January 28 meeting. It wasn'tmade clear until thereafter that Respondent did not intendto implement those wage increases. Clearly, there had beenno bargaining up to this point with respect to thesuspension of the Employer's practice of granting a meritwage increase to full-time newsroom unit employees. TheUnion was faced with afail accompli. Under such circum-stances any subsequent meaningful bargaining must, there-fore, have necessarily been obstructed. Allied ProductsCorporation, Richard Brothers Division, 218 NLRB 1246(1975); enforcement granted in part and denied in part 548F.2d 644 (C.A. 6, 1977). Respondent was very careful toadduce testimony that up to that point in time the Unionhad on the bargaining table its original economic offerencompassing a wage increase of anywhere from 50 to 100percent above the highest paid reporter or employee. Thus,it is true, as Respondent suggests, that the Union had notmade any subsequent wage counterproposals. However,because Gunderson had refused to negotiate concerningwages no meaningful discussions had ever taken placeregarding a wage proposal. The manifest effect of suchunilateral action was to signal to the employees in the unitthat they were worse off with a union than they would havebeen without a union. The March 22 proposal containingblank spaces which "implied" current wages minus whatemployees would have received early in January hardlyrose to the dignity of the meaningful wage bargainingstance. Accordingly, I conclude that Respondent violatedthe mandates of good-faith bargaining by its unilateralaction of withholding merit increases from the newsroomemployees on or about January 1, 1976, and that suchaction also is indicative of its total attitude towardbargaining.1The final allegation in the complaint deals with Respon-dent's failure to provide information regarding its sickleave policy. Respondent consistently took a position thatit desired not to have any reference to sick leave in thecontract but that at most it would recite therein that sickleave was discretionary. It did not embody such willingnessin any written counterproposal. It refused, however, to putinto any viable form the statement of criteria upon which itrelied in the past. It stated that certain criteria was in factutilized. The Union, in attempting to meet the position ofthe Employer as to the difficulty of embodying in a writtenformat some criteria, requested information as to what sickleave employees had been granted in the past and for whatperiod of time. Respondent took the position that no suchinformation existed. The name of an employee was offeredto Respondent and Johnston agreed to check her records.He indicated that the records revealed no such informa-" For a similarity with respect to the unilateral action as well asRespondent's bargaining stance see Dotrhan Eagle, Inc., a subsidiary ofThompson Newspapers, 174 NLRB 804 (1969); enfd. 434 F.2d 93 (C.A. 5,tion. However, this position flies in the face of thetestimony of Berg. It should be recalled that Berg testifiedthat at the February 26 meeting, when InternationalRepresentative Boris interrogated the Employer as to hispolicy and specifically what his standards were, Johnstonresponded with an enumeration of criteria including thepast history of sick leave and the extent of such. If no dataexisted how could the Employer apply such criteria evenon an ad hoc basis? Moreover, Johnston admitted afterprolonged cross-examination that he did not even inspectthe timecards which had been in existence for at least ayear prior to the request, and which may or may not haveindicated the amount of time an employee may haveutilized in sick leave. The inescapable conclusion is thatRespondent was engaged in gamesmanship with respect tonegotiation of the sick leave proposal of the Union andmade no serious effort to obtain relevant informationrequested by the Union. Its conduct with respect to sickleave is in accord with its prior refusals to submitinformation with respect to the employment experience ofthe summer intern, Bryant Biggs. Respondent's sole basisfor refusing information was that Biggs was not encom-passed in the bargaining unit. However, the Union suggest-ed such information to make a determination whetherBiggs was in or out of the unit and furthermore whatimpact his employment might make upon unit employeesas for example in the scheduling of vacation leave. Therefusal to grant information on Biggs, however, was notalleged in the complaint and was adduced as evidence ofRespondent's attitude toward bargaining. However, Iconclude that Respondent breached its bargaining obliga-tion by refusing to provide meaningful information to theUnion concerning past sick leave allowances, and that suchconduct together with the totality of its conduct issufficient to warrant a conclusion that Respondent en-gaged in surface bargaining from October 2, 1975, toMarch 22, 1976.Analysis -Case 17-CA-7100Having found that Respondent, by its agent and generalmanager, J. H. Johnston III, did not inform an employeethat his starting wages would be higher if he did not jointhe Union, there is left to this aspect of the complaint onlythe allegation that Respondent violated the Act by theconduct of Johnston in telling an employee that if he didnot join the Union, he might be subject to harassment fromfellow employees. The prospective employee was hiredagainst a background wherein the Union had been advo-cating the transfer of an employee from the mechanicalunit into the newsroom. Johnston had testified that he hadbeen aware of rumors that employees had taken a poll andboasted that no nonunion employee would last longer thana certain period of time. He advised the prospectiveemployee of his right to join or not join a union but warnedhim of the existence of such boasting. I find the action ofthe Employer to constitute no more than a prediction andan opinion of what might happen within such context. Thisis quite different from a statement of the Employer that he1970). In that case the chief negotiator for Respondent therein was JamesBaysinger, the predecessor of James Gunderson herein.671 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwill be responsible for or adopt the harassment of anemployee by his supervisors or by other employees.Accordingly, I conclude that such conduct of the Employerdoes not violate the Act.Upon the foregoing findings of fact, and upon the entirerecord herein considered as a whole, I make the following:CONCLUSIONS OF LAWI. Respondent, The Leavenworth Times, a Division ofThomson Newspapers, Inc., is an employer engaged incommerce within the meaning of the Act.2. Leavenworth Typographical Union, Local No. 45,affiliated with International Typographical Union, AFL-CIO, is a labor organization within the meaning of the Act.3. All full-time and regular part-time newsroom depart-ment employees employed at the Employer's 418-26Seneca Street, Leavenworth, Kansas, facility, includingeditors, reporters, staff writers and photographers, butexcluding the general manager, managing editor, officeclerical employees, and guards, professional employees andsupervisors as defined in the Act, and all other employees,constitute a unit appropriate for collective-bargainingwithin the meaning of Section 9(b) of the Act.4. At all times material herein Leavenworth Typo-graphical Union, Local No. 45, affiliated with Internation-al Typographical Union, AFL-CIO, has been the exclusivecollective-bargaining representative within the meaning ofSection 9(a) of the Act for all of Respondent's employeesemployed in the unit described above in Conclusions ofLaw 3.5. Since on or about October 12, 1975, Respondent hasrefused and continues to refuse to bargain collectively ingood faith with the Union herein as the exclusive bargain-ing representative of its employees in the unit describedabove in Conclusions of Law 3, by engaging in a course ofsurface bargaining with a fixed intent to avoid reachingagreement; by unilaterally limiting on January 1, 1976, itssemiannual granting of wage reviews and wage increases tononunit employees thereby withholding all wage increasesunder its established practice from those employees repre-sented by the Union in the unit described above inConclusions of Law 3; and by refusing on November 6,1975, and February 26, 1976, to furnish the Union withinformation concerning the sick leave policy coveringemployees in the unit described above in Conclusions ofLaw 3.6. Respondent has not violated the Act by telling anemployee that if he did not join the Union he would besubject to harassment from other employees in the press-room, or that he would be granted an accelerated promo-tion.7. The unfair labor practices recited above have a close,intimate, and substantial effect on the free flow of com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYThe General Counsel and the Charging Party seek inaddition to a bargaining order, the extraordinary reliefprayed for in paragraph 9 of the complaint in Case 17-CA-7077, which petitions that Respondent shall be ordered to:(a) Bargain with the Charging Union upon request andwithin 15 days of the Board's Order to issue herein. (b)Meet in bargaining upon request either on consecutivedays or, alternatively, for a minimum of 15 hours per weekuntil agreement or a lawful impasse is reached. (c) Consentto a union request that a Federal Mediation and Concilia-tion Service representative be present at negotiations. (d)Prepare written bargaining progress reports every 15 daysand submit them to the Regional Director for Region 17 ofthe Board and also serve true copies of such reports on theUnion to provide the latter an opportunity to reply. (e)Reimburse the Union for its past and future bargainingcommittee expenses, including union representatives' sala-ries and any employees' wages paid by the Union duringbargaining sessions and also lodging, mileage, or othertraveling expenses and any clerical expenses, until eitheragreement or a lawful impasse is reached. (f) Reimbursethe Union for past and future fees and/or other moneypaid to an attorney in connection with said attorney'sbargaining role, until either agreement or a lawful impasseis reached.Additionally, the Charging Party requested reimburse-ment of litigation expenses and costs incurred by theCharging Party in pursuing the instant charges.The General Counsel and the Charging Party concededthe extraordinary nature of the relief prayed for. ChargingParty and General Counsel cite the Board's decision inHeck's Inc., 215 NLRB 765 (1974), in support of theargument that the litigation expenses should be awarded.The General Counsel also cites that case in support of itsargument that the Union be compensated for expensesincurred during negotiations. In Heck's Inc., the Boardreviewed and considered the question of awarding litiga-tion expenses and costs and reaffirmed the position aspreviously expressed in Tiidee Products, Inc., 194 NLRB1234 (1972), that the award of litigation expenses except inextraordinary circumstances involving frivolous defenseswould discourage a respondent from gaining access to theaFpropriate forum in order to fully litigate debatabledefenses. As observed by the Board in Kings TerraceNursing Home and Health Facility, 227 NLRB 251 (1976):"In Tiidee Products, Inc., supra, wherein litigationexpenses were assessed against a respondent, therespondent had engaged in numerous violations of theAct, reflecting a hostile attitude toward collectivebargaining. The Board emphasized that the remedy wasjustified because of the "patently frivolous" nature ofthe defense offered by the respondent. Where thedefenses raised by the respondent are "debatable,"rather than frivolous, the remedy has been found to beunwarranted, even where the employer has "engaged in'clearly aggravated and pervasive misconduct' or in the'flagrant repetition of conduct previously found unlaw-ful' " [Citing the Heck's case, supra].In the instant case, the General Counsel argues thatRespondent's conduct is similar to that of the respondentin the Dothan Eagle case, supra, and thus repetitious.However, the Dothan Eagle case involved a differentnewspaper, a different geographical location, and a differ-672 THE LEAVENWORTH TIMES.,t unit. Although there is a great deal of similarity in theoverall bargaining posture of the respondent in the twocases, the unilateral action of the respondent in the DothanEagle case occurred at the onset of negotiations. In theinstant case, Respondent effectuated two semiannual wageincreases during the first year of negotiations. In amisconstruction of its right to use raw economic power tosuspend its practice it did not give wage increases inJanuary 1976, but it did do so in June 1976. It is also notedthat Respondent herein has maintained a contractualrelationship with the Union in the mechanical unit. It isthus not an employer in the posture of being totally hostileto the collective-bargaining process. Thus, although I havefound that its bargaining posture in the instant casecontravenes the concepts of good-faith bargaining, Icannot conclude that its position was patently frivolous.Certainly, it was not patently frivolous with respect to thecompanion complaint in Case 17-CA-7100. Moreover, atthe outset of the hearing herein, General Counsel in itsopening remarks indicated that bad faith would be con-cealed by dilatory tactics of Respondent and also byconduct away from the bargaining table consisting of anencouragement and solicitation of the decertification peti-tion. As concluded above, counsel for the General Counseldid not sustain his point before the close of the hearing anddid not resurrect it in his brief. Although, in fact, therehave been 20 bargaining sessions over a lengthy period oftime, I cannot conclude based upon the evidence in therecord that Respondent was in any sense dilatory withrespect to approaching the bargaining table. Although Ihave found that Respondent did engage in surface bargain-ing, the Charging Party Union was not exceptionallynoteworthy for its diligence with respect to more frequentor lengthy meetings. Additionally, the Charging PartyUnion itself inserted irrelevant topics of discussion duringthe course of the meetings and diverted negotiations fromthe topic of the newsroom contract to discussion ofgrievances and matters relating to the mechanical unit.Although Wood did make an effort to direct the negotia-tions to economic areas in May of 1975, he was easilydeflected by Gunderson to other noneconomic matters. Itreally was not until the November 6, 1975, meeting thatWood pressed the issue, thus causing Gunderson to comeout unequivocally against negotiation of noneconomicmatters. The very outset of negotiations was approachedwith somewhat of a casual attitude by Local PresidentFrench as noted above. Although this lack of diligence bythe Union did not excuse Respondent from its obligationto bargain in good faith, I feel that there is a lack ofwarrant to conclude that Respondent's defenses werecompletely frivolous. Furthermore, it would seem inappro-priate under these circumstances, where the Union hadnever requested a Federal Mediation and ConciliationService representative to be present, to now order Respon-dent to consent to such. Also it would be inappropriate tonow dictate to Respondent that it should meet on consecu-tive days or a minimum number of hours per week whenthe Union made no effort during the entire course of'2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.negotiations to obtain such an objective. For the samereasons, I feel that the balance of the extraordinaryremedies prayed for by the General Counsel and theCharging Party is unwarranted. Accordingly, I shall recom-mend that Respondent be ordered to cease and desist fromengaging in the unfair labor practices found above and torecognize and bargain with the Union and to remedy theeffects of its unilateral actions.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I make the following recommended:ORDER 12The Respondent, The Leavenworth Times, a Division ofThomson Newspapers, Inc., its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) Refusing to bargain in good faith with LeavenworthTypographical Union, Local No. 45, affiliated with Inter-national Typographical Union, AFL-CIO, as the dulydesignated exclusive bargaining representative of the em-ployees in unit found appropriate herein.(b) Refusing to bargain collectively with the above-named Union by refusing to furnish the above-namedUnion with information concerning the sick leave policycovering employees in the unit found appropriate herein.(c) Unilaterally discontinuing merit wages and salaryreviews and/or merit increases for the employees in theunit found appropriate herein without prior notice to orbargaining with the Union.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, bargain collectively with LeavenworthTypographical Union, Local No. 45, affiliated with Inter-national Typographical Union, AFL CIO, as the exclusiverepresentative of the employees in the appropriate unitand, if an understanding is reached, embody such under-standing in a signed agreement. The appropriate unit is asfollows:All full-time and regular part-time newsroom depart-ment employees employed at the Employer's 418-26Seneca Street, Leavenworth, Kansas, facility, includingeditors, reporters, staff writers and photographers, butexcluding the general manager, managing editor, officeclerical employees, and guards, professional employeesand supervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for collectivebargaining within the meaning of Section 9(b) of theAct.(b) Reinstitute the wage and salary review and/or meritincrease program formerly in effect and apply it retroac-tively from on or about January 1, 1976. Further, make theemployees in the bargaining unit whole by paying to them102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.673 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe difference, if any, between their actual wages andsalaries and the wages and salaries they would havereceived had the wage and salary review merit increaseprogram not been suspended during the above period,together with interest at the rate of 6 percent per annum, asset forth in Isis Plumbing & Heating Co., 138 NLRB 716(1962).(c) Supply the Union with all information as to thenames of employees who have received paid or unpaid sickleave, the dates and duration of said sick leave in the 2-yearperiod preceding March 22, 1976.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other records13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to anecessary to analyze the amount of backpay due under theterms of this Order.(e) Post at its premises in Leavenworth, Kansas, copies ofthe attached notice marked "Appendix." 13 Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(f) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."674